
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


MERGER AGREEMENT


by and among

REGAL CINEMAS, INC.

and

RCI/RMS, LLC

and

SIGNATURE THEATRE INVESTORS, LLC

Dated April 26, 2004

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

1.    DEFINITIONS AND USAGE   1   1.1.   Definitions   1   1.2.   Usage   9
2.    BASIC TRANSACTION   10   2.1.   Merger; Closing; Merger Consideration   10
  2.2.   Closing Deliverables.   11   2.3.   Working Capital Adjustment.   14  
2.4.   Escrow.   16   2.5.   Payments to Lenders.   16   2.6.   Consents   16  
2.7.   Target Lease Estoppels and Consents   17   2.8.   REA Estoppels and DDA
Consents   17   2.9.   SNDAs   18   2.10.   Memoranda of Leases   18   2.11.  
Development Agreement   19   2.12.   Delivery of Property; Minimum Concessions
Inventory   19 3.    REPRESENTATIONS AND WARRANTIES OF TARGET AND DESERT   19  
3.1.   Organization and Good Standing   19   3.2.   Enforceability; Authority;
No Conflict   19   3.3.   Capitalization   20   3.4.   Financial Statements   21
  3.5.   Books and Records   21   3.6.   Title to Assets; Encumbrances;
Condition of Tangible Personal Property   21   3.7.   Condition of Real Property
  23   3.8.   Inventories   24   3.9.   No Undisclosed Liabilities   24   3.10.
  Taxes   24   3.11.   No Material Adverse Effect   25   3.12.   Employee
Benefits   26   3.13.   Compliance with Legal Requirements; Governmental
Authorizations   28   3.14.   Legal Proceedings; Orders   29   3.15.   Absence
of Certain Changes and Events   29   3.16.   Contracts; No Defaults   30   3.17.
  Insurance   31   3.18.   Environmental Matters   31   3.19.   Employees; Labor
Disputes; Compliance   32   3.20.   Intellectual Property   33   3.21.   Notes
and Accounts Receivable   33   3.22.   Powers of Attorney   33   3.23.   Brokers
or Finders   33   3.24.   Transactions with Affiliates   33   3.25.  
Representations and Warranties   33 4.    REPRESENTATIONS AND WARRANTIES OF
BUYER   34   4.1.   Organization and Good Standing   34   4.2.   Authority; No
Conflict   34   4.3.   Brokers or Finders   34   4.4.   Representations and
Warranties   35          


i

--------------------------------------------------------------------------------



5.    COVENANTS OF TARGET PRIOR TO CLOSING   35   5.1.   Access and
Investigation   35   5.2.   Operation of the Business of Target   36   5.3.  
Negative Covenant   36   5.4.   Required Approvals   37   5.5.   Notification  
37   5.6.   Reasonable Best Efforts   37   5.7.   Interim Financial Statements  
37   5.8.   Payment of Liabilities   37   5.9.   Current Evidence of Title   37
  5.10.   Tax Matters   39   5.11.   Affiliate Guarantors   39   5.12.   Desert
  40 6.    COVENANTS OF BUYER PRIOR TO CLOSING   40   6.1.   Required Approvals
  40   6.2.   Reasonable Best Efforts   40   6.3.   Notification   40
7.    CONDITIONS PRECEDENT TO BUYER'S OBLIGATION TO CLOSE   40   7.1.   Accuracy
of Representations   40   7.2.   Target's Performance   41   7.3.   Consents  
41   7.4.   Additional Documents   41   7.5.   No Injunction   41   7.6.   No
Conflict   42   7.7.   Title Insurance   42   7.8.   Governmental Authorizations
  42   7.9.   Environmental Report; Physical Inspection   42   7.10.   Target
Lease Estoppels   42   7.11.   REA and DDA Estoppels   42   7.12.   SNDAs   42  
7.13.   Memoranda of Lease   43   7.14.   Asset Purchase Agreement   43   7.15.
  Resignations   43   7.16.   Target Real Property   43 8.    CONDITIONS
PRECEDENT TO TARGET'S OBLIGATION TO CLOSE   43   8.1.   Accuracy of
Representations   43   8.2.   Buyer's Performance   43   8.3.   Additional
Documents   43   8.4.   No Injunction   44   8.5.   Asset Purchase Agreement  
44 9.    TERMINATION   44   9.1.   Termination Events   44   9.2.   Effect of
Termination   45 10.    ADDITIONAL COVENANTS   45   10.1.   Assistance in
Proceedings   45   10.2.   Retention of and Access to Records   45   10.3.  
Final Tax Return; Audits   45   10.4.   Further Assurances   46
11.    INDEMNIFICATION; REMEDIES   46   11.1.   Survival and Materiality   46  
       

ii

--------------------------------------------------------------------------------



  11.2.   Indemnification and Reimbursement By Target and Subsidiaries   47  
11.3.   Indemnification and Reimbursement by Buyer   48   11.4.   Limitations on
Amount—Target and Desert   48   11.5.   Limitations on Amount—Buyer   49   11.6.
  Time Limitations   49   11.7.   Remedy   49   11.8.   Third-Party Claims   49
  11.9.   Other Claims   51   11.10.   Released Claims   51   11.11.   Title
Insurance   51 12.    GENERAL PROVISIONS   52   12.1.   Expenses   52   12.2.  
Public Announcements; Confidentiality   52   12.3.   Notices   53   12.4.  
Jurisdiction; Service of Process   54   12.5.   Enforcement of Agreement   54  
12.6.   Waiver; Remedies Cumulative   55   12.7.   Entire Agreement and
Modification   55   12.8.   Disclosure Schedule   55   12.9.   Assignments,
Successors and No Third-Party Rights   55   12.10.   Target Representative   56
  12.11.   Severability   56   12.12.   Construction   56   12.13.   Governing
Law   56   12.14.   Execution of Agreement   57

iii

--------------------------------------------------------------------------------




LIST OF EXHIBITS


Exhibit 2.1(c)   Certificate of Merger Exhibit 2.2(a)(v)   Philip Harris
Consulting Agreement Exhibit 2.2(a)(iii)(A)   Philip Harris Non-Competition
Agreement Exhibit 2.2(a)(iii)(B)   George Mann Non-Competition Agreement Exhibit
2.2(a)(v)   Holdback Escrow Agreement Exhibit 2.2(a)(xii)   Letter
Agreement—Theatre Advertising Exhibit 2.2(a)(xiii)   Letter
Agreement—Concessions Inventories Exhibit 2.7(a)   Lessor Consent and Estoppel
Exhibit 7.4(a)   Opinion of Target's Counsel Exhibit 8.3(b)   Opinion of Buyer's
Counsel

iv

--------------------------------------------------------------------------------



SCHEDULES

Schedule 2.1(d)   Allocation of Merger Consideration Schedule 2.7(c)   Documents
to be Distributed to Target and Buyer by Closing Escrow Holder Schedule 2.5  
Lender Payoffs Schedule 3.1(a)   Foreign Qualifications Schedule 3.2(b)  
Disclosed Conflicts Schedule 3.2(c)   Required Consents Schedule 3.3  
Capitalization Schedule 3.4(b)   Theatre Level Cash Flows Schedule 3.6(a)  
Target Leases—Description Schedule 3.6(b)   Target Leases—Default Schedule
3.6(c)   Target Leases—Termination Rights Schedule 3.6(d)   Target Leases—Terms
Schedule 3.6(e)   Real Property Schedule 3.6(f)   Unrecorded Documents Schedule
3.6(g)   Tangible Personal Property Schedule 3.6(h)   Permitted Non-Real
Property Encumbrances Schedule 3.6(i)   Voluntary Monetary Lien Schedule 3.7(a)
  Eminent Domain Schedule 3.7(b)   Violations Schedule 3.9   Undisclosed
Liabilities Schedule 3.10(a)   Contested Taxes and Extensions Schedule 3.10(b)  
Tax Matters Schedule 3.10(c)   Tax Assessments or Deficiencies Schedule 3.12(a)
  Employee Benefit Plans Schedule 3.12(d)   Contributions Schedule 3.12(k)  
Welfare Plans Schedule 3.13(a)   Legal Requirements Schedule 3.13(b)  
Governmental Authorizations Schedule 3.14(a)   Legal Proceedings Schedule
3.14(b)   Orders Schedule 3.15   Absence of Certain Changes and Events Schedule
3.16(a)   List of Material Contracts Schedule 3.16(b)   Contract Consents
Schedule 3.16(c)   Contract Matters Schedule 3.17(a)   Insurance—Description
Schedule 3.17(b)   Insurance Matters Schedule 3.18   Environmental Schedule
3.18(b)   Environmental Reports Schedule 3.19(b)   Labor Matters Schedule
3.20(d)   Intellectual Property Schedule 3.24   Affiliate Transactions Schedule
5.11   Affiliate Guarantees and Affiliate Guarantors

v

--------------------------------------------------------------------------------



MERGER AGREEMENT

        This Merger Agreement (this "Agreement") is entered into as of April 26,
2004, by and among Regal Cinemas, Inc., a Tennessee corporation ("Buyer");
RCI/RMS, LLC, a Delaware limited liability company and a wholly-owned Subsidiary
of Buyer ("Merger Subsidiary"); and Signature Theatre Investors, LLC, a Delaware
limited liability company ("Target"). Buyer, Merger Subsidiary and Target are
referred to collectively herein as the "Parties."

RECITALS

        Whereas, Buyer desires to acquire Target, and Target desires to be
acquired by Buyer;

        Whereas, the Parties desire to consummate Buyer's acquisition of Target
through a merger between Target and Merger Subsidiary, after which Buyer will
own all of the equity interests of the entity surviving such merger, for the
consideration and on the terms set forth in this Agreement.

AGREEMENT

        The parties, intending to be legally bound, agree as follows:

1.     DEFINITIONS AND USAGE

        1.1.    Definitions    

        For purposes of this Agreement, the following terms and variations
thereof have the meanings specified or referred to in this Section 1.1:

        "2002 Agreement"—as defined in Section 12.2(b).

        "Accounting Principles"—as defined in Section 2.3(a).

        "Accounts Receivable"—(a) all trade accounts receivable and other rights
to payment from customers of Target and the full benefit of all security for
such accounts or rights to payment, including all trade accounts receivable
representing amounts receivable in respect of goods shipped, products sold or
services rendered to customers of Target, (b) all other accounts or notes
receivable of Target and the full benefit of all security for such accounts or
notes and (c) any claim, remedy or other right related to any of the foregoing.

        "Affected Persons"—as defined in Section 11.12.

        "Affiliate"—of a Person means any other Person who directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with such Person. "Control"—means the possession of power,
directly or indirectly, to direct or cause the direction of the management and
policies of a Person whether through the ownership of voting securities, by
contract or otherwise.

        "Affiliate Guarantees"—as defined in Section 5.11.

        "Affiliate Guarantor"—a guarantor under any of the Affiliate Guarantees
that is identified on Schedule 5.11.

        "Appurtenances"—any and all privileges, rights, easements, hereditaments
and appurtenances belonging to or for the benefit of the Real Property,
including all easements appurtenant to and for the benefit of any Real Property
(a "Dominant Parcel") for, and as the primary means of access between, the
Dominant Parcel and a public way, or for any other use upon which lawful use of
the Dominant Parcel for the purposes for which it is presently being used is
necessary or appropriate, and any and all rights existing in and to any streets,
alleys, passages and other

1

--------------------------------------------------------------------------------






rights-of-way included thereon or adjacent thereto (before or after vacation
thereof) and vaults beneath any such streets.

        "Assets"—includes as to Target (a) all items classified as assets under
GAAP, and (b) to the extent not included in clause (a) above, also includes any
and all Accounts Receivable, Appurtenances, Contracts, Contract rights,
Environmental Permits, Governmental Authorizations, Inventories, cash,
securities and other investments, Leases, Real Property, intellectual property
and other property rights, Tangible Personal Property, or rights or interests to
any of the foregoing (whether contingent or absolute).

        "Balance Sheet"—as defined in Section 3.4.

        "Baseline Working Capital"—as defined in Section 2.3(b).

        "Basket"—as defined in Section 11.4(d).

        "Breach Notice"—as defined in Section 11.1(a)(ii).

        "Business Day"—any day other than (a) Saturday or Sunday or (b) any
other day on which banks in California or Tennessee are permitted or required to
be closed.

        "Buyer"—as defined in the first paragraph of this Agreement.

        "Buyer Group"—as defined in Section 5.1(a).

        "Buyer Indemnified Persons"—as defined in Section 11.2.

        "Buyer Revised Statement"—as defined in Section 2.3(d).

        "Buyer's Closing Documents"—as defined in Section 4.2.

        "Certificate of Merger"—as defined in Section 2.1(d).

        "Claim Notice"—as defined in Section 11.8(a).

        "Closing"—as defined in Section 2.1(b).

        "Closing Consideration"—as defined in Section 2.1(f).

        "Closing Date"—the actual date of the Closing.

        "Closing Deadline"—means September 30, 2004.

        "Closing Escrow"—as defined in Section 2.1(c).

        "Closing Escrow Holder"—as defined in Section 2.1(c).

        "Closing Statement of Net Assets"—as defined in Section 2.3(c).

        "Closing Working Capital"—as defined in Section 2.3(c).

        "COBRA"—as defined in Section 3.12(g).

        "Code"—the Internal Revenue Code of 1986.

        "Concessions Inventories"—inventories of food and beverage and related
concessions inventory and supplies of Target, wherever located, used in
connection with or at the Real Property.

        "Consent"—any approval, consent, ratification, waiver or other
authorization.

        "Construction Escrow Holder"—means First American.

2

--------------------------------------------------------------------------------






        "Construction Escrows"—means the amounts held back in escrow pursuant to
the terms of the Development Agreements.

        "Consulting Agreement"—as defined in Section 2.2(a)(iii).

        "Contemplated Transactions"—all of the transactions contemplated by this
Agreement.

        "Contract"—any agreement, contract, lease, consensual obligation,
promise or undertaking (whether written or oral and whether express or implied),
whether or not legally binding.

        "Current Assets"—as defined in Section 2.3(a).

        "Current Liabilities"—as defined in Section 2.3(a).

        "DDA"—any disposition and development agreement relating to any Real
Property.

        "Damages"—as defined in Section 11.2.

        "Defined Benefit Plan"—any Employee Plan that is or was a "defined
benefit plan" as such term is defined in ERISA Section 3(35).

        "Delaware LLC Law"—the Delaware Limited Liability Company Act, as
amended.

        "Desert"—means Signature Desert Cinemas, LLC, a Delaware limited
liability company and wholly owned subsidiary of Target.

        "Desert APA"—means that certain Asset Purchase Agreement of even date
herewith among Buyer, Desert, Signature Theatres, LLC, and Turlock Cinemas, LLC.

        "Development Agreements"—means the Development Agreement for Riverside
Stadium 16 (Riverside, California) and the Development Agreement for El Dorado
Hills Stadium 14 (County of El Dorado, California).

        "Disapproved Exceptions"—as defined in Section 5.9(a)(B).

        "Disclosure Schedule" or "Schedule"—the disclosure schedules delivered
by Target to Buyer concurrently with the execution and delivery of this
Agreement.

        "Dispute Notice"—as defined in Section 2.3(d).

        "Disputed Items"—as defined in Section 2.3(d).

        "Due Diligence Deadline"—July 1, 2004.

        "Effective Time"—as defined in Section 2.1(e)(i).

        "Employee Plans"—as defined in Section 3.12(a).

        "Encumbrance"—any charge, claim, community or other marital property
interest, condition, equitable interest, lien, option, pledge, security
interest, mortgage, right of way, easement, encroachment, servitude, right of
first option, right of first refusal or similar restriction, including any
restriction on use, voting (in the case of any security or equity interest),
transfer, receipt of income or exercise of any other attribute of ownership.

        "Environmental Claims" means all demands, claims, actions or causes of
action, assessments, complaints, directives, citations, information requests
issued by government authority, legal proceedings, orders, notices of potential
responsibility, losses, damages (including, without limitation, diminution in
value), liabilities, sanctions, costs and expenses, including, without
limitation, interest, penalties and attorneys' and experts' fees and
disbursements, based on arising out of or otherwise relating to Environmental
Laws, Hazardous Materials, or other environmental matters.

3

--------------------------------------------------------------------------------






        "Environmental Laws" means any Legal Requirements (including, without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act), relating to the generation, production, installation, use,
storage, treatment, transportation, Release, threatened Release, or disposal of
Hazardous Materials, or the protection of human health or safety, natural
resources, or the environment.

        "Environmental Permits" means any permits, licenses, certificates and
approvals required under any Environmental Law.

        "ERISA"—the Employee Retirement Income Security Act of 1974, as amended.

        "ERISA Affiliate"—as defined in Section 3.12(a).

        "Estimated Closing Working Capital"—as defined in Section 2.3(d).

        "First American"—means First American Title Insurance Company located at
550 South Hope Street, Suite 1950, Los Angeles, California 90071 to the
attention of Mary Owens, Vice President, National Account Manager.

        "GAAP"—generally accepted accounting principles for financial reporting
in the United States, applied on a consistent basis.

        "Gift Certificate Obligations"—all obligations to honor gift
certificates, special activities tickets and similar instruments sold by Target
prior to the Closing Date in accordance with each such certificate's or similar
instrument's terms.

        "Governing Documents"—with respect to any particular entity, (a) if a
limited liability company, the certification of formation (or similar documents)
and operating agreement; (b) if another type of Person, any other charter or
similar document adopted or filed in connection with the creation, formation or
organization of the Person; (c) all equity holders' agreements, voting
agreements, voting trust agreements, joint venture agreements, registration
rights agreements or other agreements or documents relating to the organization,
management, voting or operation of any Person or relating to the rights, duties
and obligations of the equity holders of any Person; and (d) any amendment or
supplement to any of the foregoing.

        "Governmental Authorization"—any Consent, license, registration or
permit issued, granted, given or otherwise made available by or under the
authority of any Governmental Body or pursuant to any Legal Requirement
including without limitation any consent required under the HSR Act or any
variance, conditional use permit, special use permit, non-conforming use permit
or other zoning or land use permit.

        "Governmental Body"—any: (a) nation, state, county, city, town, borough,
village, district or other jurisdiction; (b) federal, state, local, municipal,
foreign or other government; (c) governmental or quasi-governmental authority of
any nature (including any agency, branch, department, board, commission, court,
tribunal or other entity exercising governmental or quasi-governmental powers);
(d) multinational organization or body; (e) body exercising, or entitled or
purporting to exercise, any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power; or (f) official of any of the
foregoing.

        "Hazardous Materials" means any wastes, substances, radiation, or
materials (whether solids, liquids or gases) (a) which are listed, defined, or
otherwise subject to regulation under any Environmental Law; (b) which contain
petroleum or petroleum products (including, without limitation, crude oil or any
fraction thereof) or (c) which consist of toxic mold.

        "Holdback Escrow Agent"—means First American.

        "Holdback Escrow Agreement"—as defined in Section 2.7(a)(vii).

4

--------------------------------------------------------------------------------






        "Holdback Escrow Amount"—as defined in Section 2.4.

        "Indemnified Person"—as defined in Section 11.8(a).

        "Indemnifying Person"—as defined in Section 11.8(a).

        "Intellectual Property Assets"—all intellectual property owned, licensed
(as licensor or licensee), or otherwise used by Target, including without
limitation, (a) Target's name, all assumed fictional business names, trade
names, registered and unregistered trademarks, service marks and applications,
logos, slogans, trade dress, and the goodwill of the business symbolized by the
foregoing; (b) all patents, patent applications, together will all reissuances,
continuations, revisions, extensions and reexaminations thereof, and inventions
and discoveries that may be patentable;(c) all registered and unregistered
copyrights in both published works and unpublished works, including copyright
applications, and all other copyrightable works; (d) all rights in mask works;
(e) all know-how, trade secrets, confidential or proprietary information,
customer lists, Software, technical information, data, process technology,
plans, drawings and blue prints; and (f) all rights in internet web sites and
internet domain names presently used by Target.

        "Interests"—all and any equity, ownership, economic, membership, voting
and other interest in a limited liability company.

        "Inventories"—inventories of Target, wherever located, used in
connection with or at the Real Property.

        "IRS"—the United States Internal Revenue Service and, to the extent
relevant, the United States Department of the Treasury.

        "Knowledge of Target" or "Target's Knowledge"—the actual knowledge of
Philip Harris, George Mann or Clyde Cornell after reasonable inquiry of the
employees of Target and Philip Harris & Associates, Inc. and their agents and
representatives.

        "Known Breaches"—as defined in Section 11.1(a)(i).

        "Lease" or "Target Lease"—any lease of Real Property or any rental
agreement, license, or other occupancy agreement pertaining to the leasing or
use of any Real Property to which Target is a party.

        "Legal Requirement"—any federal, state, local, municipal, foreign,
international, multinational or other constitution, law, ordinance, principle of
common law, code, regulation, statute or treaty.

        "Lessor Consent and Estoppel"—as defined in Section 2.7(a).

        "Liability"—with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person.

        "Marks"—means "Signature Theatres".

        "Material Adverse Effect"—as defined in Section 3.1(a).

        "Merger"—as defined in Section 2.1(a).

        "Merger Consideration"—as defined in Section 2.1(f).

        "Merger Subsidiary"—as defined in the first paragraph of this Agreement.

5

--------------------------------------------------------------------------------






        "Minimum Concessions Inventories"—means an amount of Concessions
Inventories per theatre included in the Real Property to operate such theatre on
a Friday during the summer months.

        "Minimum Funding Plan"—any Employee Plan subject to the minimum funding
standards of Code Section 412.

        "Multiemployer Plan"—any "multiemployer plan" as such term is defined in
ERISA Section 3(37).

        "Neutral Accountant"—as defined in Section 2.3(e).

        "Noncompetition Agreements"—as defined in Section 2.2(a)(iv).

        "Non-Real Property Encumbrances"—as defined in Section 3.6(h).

        "Occupational Safety and Health Law"—any Legal Requirement designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards, including the Occupational Safety and Health Act, and any
program, whether governmental or private (such as those promulgated or sponsored
by industry associations and insurance companies), designed to provide safe and
healthful working conditions.

        "Order"—any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Body or arbitrator.

        "Ordinary Course of Business"—an action taken by a Person will be deemed
to have been taken in the Ordinary Course of Business only if that action:
(a) is consistent in nature, scope and magnitude with the past practices of such
Person and is taken in the ordinary course of the normal, day-to-day operations
of such Person; (b) does not require authorization by the board of directors,
managers, shareholders or members of such Person (or by any Person or group of
Persons exercising similar authority) and does not require any other separate or
special authorization of any nature; and (c) is similar in nature, scope and
magnitude to actions customarily taken, without any separate or special
authorization, in the ordinary course of the normal, day-to-day operations of
other Persons that are in the same line of business as such Person.

        "Other Closing Documents"—as defined in Section 2.2(a)(iv).

        "Parties"—as defined in the first paragraph of this Agreement.

        "Permitted Encumbrances"—collectively, the Permitted Non-Real Property
Encumbrances and the Permitted Real Property Encumbrances.

        "Permitted Non-Real Property Encumbrances"—as defined in Section 3.6(h).

        "Permitted Real Property Encumbrances"—(a) liens for real property taxes
and assessments not yet delinquent; (b) any Encumbrance affecting the Real
Property created by or with the consent of Buyer; and (c) those title exceptions
affecting the Real Property that are approved or deemed approved by Buyer in
accordance with Section 5.9.

        "Person"—an individual, partnership, corporation, business trust,
limited liability company, limited liability partnership, joint stock company,
trust, unincorporated association, joint venture or other entity or a
Governmental Body.

        "Predecessor Tenant"—a predecessor tenant (including its general
partners, if any) that has continuing contingent liability under an Assigned
Lease and that is identified on Schedule 5.11.

        "Proceeding"—any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, judicial or
investigative, whether formal or informal, whether public

6

--------------------------------------------------------------------------------






or private) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.

        "Real Property"—all real property leased, subleased or otherwise
occupied by Target, including all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures,
easements, or other interests in real property held by Target.

        "REAs"—all reciprocal easement agreements benefiting or burdening any
Real Property to which Target is a party or by which Target is bound.

        "Reasonable Best Efforts"—the efforts that a prudent Person desirous of
achieving a result would use in similar circumstances to achieve that result as
expeditiously as possible, provided, however, that a Person required to use
Reasonable Best Efforts under this Agreement will not be thereby required to
take actions that would result in a material adverse change in the benefits to
such Person of this Agreement and the Contemplated Transactions or to dispose of
or make any change to its business, to expend any material funds or to incur any
other material burden.

        "Record"—information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

        "Related Party Contract"—means any Contract or other agreement to which
Target is a party with another Person who is an Affiliate of Target or a member
of Target.

        "Release" means any emission, spill, seepage, leak, escape, leaching,
discharge, injection, pumping, pouring, emptying, dumping, disposal, or release
of Hazardous Materials into or upon the environment, including the air, soil,
improvements, surface water, groundwater, the sewer, septic system, storm drain,
publicly owned treatment works, or waste treatment, storage, or disposal systems
or any exposure to Hazardous Materials.

        "Released Claims"—means any claim of a Buyer Indemnified Person (other
than claims arising in accordance with Section 11.2(a) or (b)) based upon
(a) defects, latent or patent, in the physical condition of the Real Property,
or the Tangible Personal Property, including, without limitation, the compliance
of the Real Property with any Legal Requirement, (b) the fitness of the Real
Property and the Tangible Personal Property for Buyer's intended use thereof or
(c) Subject to Liabilities.

        "Remediation" means any investigation, clean-up, removal action,
remedial action, restoration, repair, response action, corrective action,
monitoring, sampling and analysis, installation, reclamation, closure, or
post-closure in connection with the suspected, threatened or actual Release of
Hazardous Materials.

        "Representatives"—with respect to Target, means its managers, members,
officers, employees, affiliates, or representatives (including, without
limitation, financial advisors, attorneys or accountants) and with respect to
Buyer, means it directors, officers, employees, affiliates or representatives
(including, without limitation, financial advisors, attorneys or accountants).

        "Resolution Period"—as defined in Section 2.3(d).

        "Restricted Contracts"—as defined in Section 2.6.

        "Scheduled Closing Date"—as defined in Section 2.1(b).

        "Software"—all computer software and subsequent versions thereof,
including source code, object, executable or binary code, objects, comments,
screens, user interfaces, report formats, templates, menus, buttons and icons
and all files, data, materials, manuals, design notes and other items and
documentation related thereto or associated therewith.

7

--------------------------------------------------------------------------------






        "Subject To Liabilities"—Encumbrances (other than those that Target
either covenants to or elects to remove pursuant to Section 5.9) which affect
the Real Property to the extent such Encumbrances are the obligation, or
diminish the rights, of the lessee or sublessee, as applicable, with respect to
the Real Property and of which Target has no Knowledge prior to the Effective
Time.

        "Subsidiary"—with respect to any Person (the "Owner"), any corporation
or other Person of which securities or other interests having the power to elect
a majority of that corporation's or other Person's board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred), are held by the Owner or one or more of its Subsidiaries.

        "Surviving LLC"—as defined in Section 2.1(a).

        "Tangible Personal Property"—all machinery, equipment, tools, furniture,
furnishings, fixtures, appliances, office equipment, computer hardware,
supplies, materials, vehicles and other items of tangible personal property
(other than Inventories) of every kind owned or leased by Target (wherever
located and whether or not carried on Target's books) and used or useful solely
or primarily in connection with Target's use, occupancy and operation of the
Real Property or other Assets, together with any express or implied warranty by
the manufacturers or sellers or lessors of any item or component part thereof
and all maintenance records and other documents relating thereto.

        "Target"—as defined in the first paragraph of this Agreement.

        "Target Contract"—any Contract to which Target or Desert is a party or
bound by or to which their Assets are subject, other than the Target Leases.

        "Target Documents"—as defined in Section 11.12.

        "Target Indemnified Persons"—as defined in Section 11.3.

        "Target Leases"—as defined in Section 3.6(a).

        "Target LLC Interests"—all Interests in the Target.

        "Target Members"—Persons who hold Interests in Target.

        "Target Parties"—as defined in Section 3.18(b).

        "Target Representative"—as defined in Section 12.10.

        "Target's Closing Documents"—as defined in Section 3.2(a).

        "Target's Possession"—means, one of (i) physically located in the
offices of Target or Philip Harris & Associates, Inc., (ii) physically located
at the Real Property or (iii) in the possession or control of the
representatives or agents of Target or Philip Harris & Associates, Inc.

        "Target's Premium Portion"—as defined in Section 12.1.

        "Tax"—any income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental, windfall profit,
customs, vehicle, airplane, boat, vessel or other title or registration, capital
stock, franchise, employees' income withholding, foreign or domestic
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, value added, alternative, add-on minimum and
other tax, fee, assessment, levy, tariff, charge or duty of any kind whatsoever
and any interest, penalty, addition or additional amount thereon imposed,
assessed or collected by or under the authority of any Governmental Body or
payable under any tax-sharing agreement or any other Contract.

8

--------------------------------------------------------------------------------






        "Tax Return"—any return (including any information return), report,
statement, schedule, notice, form, declaration, claim for refund or other
document or information filed with or submitted to, or required to be filed with
or submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.

        "Theatre Level Cash Flows"—as defined in Section 3.4(b).

        "Third Party"—a Person that is not a party to this Agreement.

        "Third-Party Claim"—any claim against any Indemnified Person by a Third
Party, whether or not involving a Proceeding.

        "Title Company"—means First American.

        "Title Documents"—as defined in Section 5.9(a)

        "Title Policies"—as defined in Section 5.9(a)(C).

        "Welfare Plan"—any "employee welfare benefit plan" as such term is
defined in ERISA Section 3(1).

        1.2.    Usage    

        (a)    Interpretation.    In this Agreement, unless a clear contrary
intention appears: (i) the singular number includes the plural number and vice
versa; (ii) reference to any Person includes such Person's successors and
assigns but, if applicable, only if such successors and assigns are not
prohibited by this Agreement, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually; (iii) reference to
any gender includes each other gender; (iv) reference to any agreement, document
or instrument means such agreement, document or instrument as amended or
modified and in effect from time to time in accordance with the terms thereof;
(v) reference to any Legal Requirement means such Legal Requirement as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder, and
reference to any section or other provision of any Legal Requirement means that
provision of such Legal Requirement from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision; (vi) "hereunder," "hereof,"
"hereto," and words of similar import shall be deemed references to this
Agreement as a whole and not to any particular Article, Section or other
provision hereof; (vii) "including" (and with correlative meaning "include")
means including without limiting the generality of any description preceding
such term; (viii) "or" is used in the inclusive sense of "and/or"; (ix) with
respect to the determination of any period of time, "from" means "from and
including" and "to" means "to but excluding"; and (x) references to documents,
instruments or agreements shall be deemed to refer as well to annexes, all
addenda, exhibits, schedules or amendments thereto.

        (b)    Accounting Terms and Determinations.    Unless otherwise
specified herein, all accounting terms used herein shall be interpreted and all
accounting determinations hereunder shall be made in accordance with GAAP.

        (c)    Legal Representation of the Parties.    This Agreement was
negotiated by the parties with the benefit of legal representation, and any rule
of construction or interpretation otherwise requiring this Agreement to be
construed or interpreted against any party shall not apply to any construction
or interpretation hereof.

9

--------------------------------------------------------------------------------






2.     BASIC TRANSACTION

        2.1.    Merger; Closing; Merger Consideration    

        (a)   On and subject to the terms and conditions of this Agreement,
Merger Subsidiary will merge with and into Target (the "Merger") at the
Effective Time. Target shall be the entity surviving the Merger (the "Surviving
LLC").

        (b)   The closing of the Contemplated Transactions (the "Closing") will
take place on the later of (a) July 15, 2004 (the "Scheduled Closing Date") or
(b) the date that is five (5) Business Days following the satisfaction and/or
waiver of all conditions to Closing set forth in Articles 7 and 8 (other than
those conditions contemplated to be satisfied at the Closing), unless Buyer and
Target otherwise agree. Subject to the provisions of Article 9, failure to
consummate the Contemplated Transactions on the date determined pursuant to this
Section 2.1 will not result in the termination of this Agreement and will not
relieve any party of any obligation under this Agreement. In such a situation,
the Closing will occur as soon as practicable, subject to Article 9.

        (c)   Upon execution of this Agreement, the parties hereto shall open an
escrow (the "Closing Escrow") by depositing with Title Company, in its capacity
as escrow holder for this transaction ("Closing Escrow Holder") an executed
counterpart of this Agreement. All escrow instructions shall be addressed to
Closing Escrow Holder, to the attention of Mary Owens, who shall be responsible,
on behalf of the Closing Escrow Holder, for the escrow under this Agreement.
This Agreement shall serve as the instructions to the Closing Escrow Holder for
consummation of the purchase and sale contemplated hereby. The Closing Escrow
Holder shall signify its acknowledgment and agreement to the escrow instructions
contained herein by execution of the acknowledgment immediately following the
signature page hereof. Target and Buyer shall execute such supplemental escrow
instructions as may be appropriate to enable the Closing Escrow Holder to comply
with the terms of this Agreement. In the event of any conflict between the
provisions of this Agreement and any supplemental escrow instructions executed
by either Buyer or Target, but not all parties, the terms of this Agreement
shall control. In the event of any conflict between the provisions of this
Agreement and any supplemental escrow instructions executed by Buyer and Target,
the terms of such supplemental escrow instructions shall control. Written
instructions to the Closing Escrow Holder from Target's counsel, in the case of
Target, or from Buyer's counsel, in the case of Buyer, shall be deemed given by,
and shall be binding upon, the party whose counsel gave such instructions to the
Closing Escrow Holder, provided that escrow instructions given by counsel may be
supplemental to, but not inconsistent with, the terms of this Agreement.

        (d)   At the Closing, (i) Target will deliver to Buyer and Merger
Subsidiary the various certificates, instruments, and documents referred to in
Section 2.2(a) and Article 7 below, (ii) Buyer and Merger Subsidiary will
deliver to Target the various certificates, instruments, and documents referred
to in Section 2.2(b) and Section 8.3 below, (iii) Target and Merger Subsidiary
will file with the Secretary of State of the State of Delaware a Certificate of
Merger in the form attached hereto as Exhibit 2.1(c) (the "Certificate of
Merger"), and (iv) Buyer will deliver or cause Surviving LLC to deliver the
Closing Consideration in the manner provided below in Section 2.1(e).

        (e)   (i) The Merger shall become effective at the time (the "Effective
Time") Target and Merger Subsidiary file the Certificate of Merger with the
Secretary of State of the State of Delaware. The Merger shall have the effect
set forth in the Delaware LLC Law. Surviving LLC may, at any time after the
Effective Time, take any action (including executing and delivering any
document) in the name and on behalf of either Target or Merger Subsidiary in
order to carry out and effectuate the transactions contemplated by this
Agreement.

10

--------------------------------------------------------------------------------





         (ii)  The certificate of formation of Surviving LLC shall be amended
and restated at and as of the Effective Time to read as did the certificate of
formation of Merger Subsidiary immediately prior to the Effective Time.

        (iii)  The Operating Agreement of Surviving LLC shall be amended and
restated at and as of the Effective Time to read as did the Operating Agreement
of Merger Subsidiary immediately prior to the Effective Time.

        (iv)  The manager, directors and officers of Merger Subsidiary shall
become the manager, directors and officers of Surviving LLC at and as of the
Effective Time (retaining their respective positions and terms of office).

         (v)  At and as of the Effective Time, (A) each of the Target LLC
Interests shall be converted into the right to receive a portion of the Merger
Consideration, in cash (without interest), as set forth in the schedule prepared
by Target, attached hereto as Schedule 2.1(d), and (B) each of the Target LLC
Interests shall be converted into interests in the Surviving LLC, such that the
Surviving LLC shall be owned by Buyer. No Target LLC Interests shall be deemed
to be outstanding or to have any rights (other than those held by Buyer in
Surviving LLC after the Effective Time).

        (f)    In consideration for the Contemplated Transactions and Target's
performance of its obligations under this Agreement, Buyer shall pay an
aggregate purchase price (the "Merger Consideration") of (i) $33,557,214 plus or
minus the adjustments to the Merger Consideration pursuant to Section 2.3 (the
"Closing Consideration"). At Closing, in accordance with Section 2.2(b)(i),
(ii), (iii) and (iv), Buyer shall pay through the Closing Escrow Holder by wire
transfer in immediately available United States funds (A) to the Target
Representative for the ratable benefit of the Target Members to the account
designated by the Target Representative in writing to the Closing Escrow Holder
at least three days prior to the Closing, the Closing Consideration (x) less the
Holdback Escrow Amount (y) less the amounts payable to lenders pursuant to
Section 2.5 and (z) less the Construction Escrows, (B) to the lenders, the
amounts payable pursuant to Section 2.5, (C) to the Holdback Escrow Agent
pursuant to the Holdback Escrow Agreement, the Holdback Escrow Amount and (D) to
the Construction Escrow Holder pursuant to the Development Agreements, the
Construction Escrows.

        (g)   All funds required to be delivered to the Closing Escrow Holder
pursuant to this Agreement shall be delivered on the Closing Date by wire
transfer of immediately available funds, prior to the time at which the Title
Company shall record documents pursuant to Section 2.2(c) hereof, but not later
than 9:30 a.m. Los Angeles time, pursuant to such wiring instructions as Closing
Escrow Holder shall provide to Buyer and Target. All funds required to be
delivered by the Closing Escrow Holder to Target Members on the Closing Date
pursuant to this Agreement shall be delivered by wire transfer of immediately
available funds pursuant to wiring instructions to be delivered to the Closing
Escrow Holder prior to the Closing Date.

        (h)   After the date of this Agreement, Target shall not allow any
transfers of Target LLC Interests, and any such attempted transfers shall not be
recognized by Target.

        2.2.    Closing Deliverables.    In addition to any other documents to
be delivered under other provisions of this Agreement, including pursuant to
this Article 2, Section 7.4, and Section 8.3, at the Closing:

        (a)   Target shall deliver as applicable:

          (i)  to Buyer, five original counterparts to the Development Agreement
for Riverside Stadium 16 theatre (Riverside, California) in a form mutually
agreed upon by Buyer and

11

--------------------------------------------------------------------------------



Target prior to the Due Diligence Deadline executed by Philip Harris &
Associates, Inc. and the consents thereto executed by the Target and the
Architect and Contractor named therein;

         (ii)  to Buyer, five original counterparts to the Development Agreement
for the El Dorado Hills Stadium 14 theatre (County of El Dorado, California)
theatre in a form mutually agreed upon by Buyer and Target prior to the Due
Diligence Deadline, executed by Philip Harris & Associates, Inc. and the
consents thereto executed by the Target and the Architect and Contractor named
therein;

        (iii)  to Buyer, if not previously delivered pursuant to the Desert APA,
two original counterparts to the consulting agreement substantially in the form
of Exhibit 2.7(a)(iii), executed by Philip Harris III (the "Consulting
Agreement");

        (iv)  to Buyer, if not previously delivered pursuant to the Desert APA,
(A) two original counterparts to the noncompetition agreement substantially in
the form of Exhibit 2.7(a)(vi)(A), executed by Philip Harris III, and (B) two
original counterparts to the noncompetition agreement substantially in the form
of Exhibit 2.7(a)(vi)(B), executed by George Mann (the "Noncompetition
Agreements");

         (v)  to Buyer, five original counterparts to the escrow agreement
substantially in the form of Exhibit 2.7(a)(vii), executed by Target and the
Holdback Escrow Agent (the "Holdback Escrow Agreement");

        (vi)  to Buyer, two original counterparts of the certificate executed by
Target as to the accuracy of its representations and warranties as of the date
of this Agreement and as of the Closing in accordance with Section 7.1 and as to
Target's compliance with and performance of its covenants and obligations to be
performed or complied with at or before the Closing in accordance with
Section 7.2;

       (vii)  to Buyer, a certificate of the manager or other governing body of
Target certifying, as complete and accurate as of the Closing, attached copies
of the Governing Documents of Target, certifying and attaching all requisite
resolutions or actions of Target's governing bodies and members approving the
execution and delivery of this Agreement and the consummation of the
Contemplated Transactions and certifying to the incumbency and signatures of the
officers or managers of Target executing this Agreement and any other document
relating to the Contemplated Transactions;

      (viii)  to Buyer, lien releases, Uniform Commercial Code termination
statements and other similar documents as may be necessary to provide reasonable
evidence that all items of intangible personal property, Tangible Personal
Property and fixtures comprising Purchased Assets are free and clear of
Encumbrances, other than Permitted Encumbrances;

        (ix)  to the Closing Escrow Holder, if Buyer and Target reasonably
determine that documentary transfer tax is payable or in any event if payment of
such tax is required by the county recorder, a separate statement of the
documentary transfer tax payable in connection with the Contemplated
Transactions, substantially in form agreed to by Buyer and Target;

         (x)  to the Closing Escrow Holder, with respect to each of the Target
Leases which is encumbered by a mortgage or deed of trust on the Target's
interest, a payoff demand and/or a request for full reconveyance duly executed
by the mortgagee or beneficiary thereof and/or a full reconveyance duly executed
by the trustee thereof, and in form and substance satisfactory to the Title
Company;

        (xi)  to the Closing Escrow Holder, such other instruments, certificates
and affidavits as may reasonably be requested by the Title Company in connection
with the issuance of the Title Policies;

12

--------------------------------------------------------------------------------






       (xii)  to Buyer, two original counterparts to the letter agreement
regarding theatre advertising arrangements in the form of
Exhibit 2.7(a)(xii) executed by Target and Target Representative; and

      (xiii)  to Buyer, two original counterparts to the letter agreement
regarding Concessions Inventories in the form of Exhibit 2.7(a)(xiii) executed
by Target and Target Representative.

        (b)   Buyer shall deliver:

          (i)  to the Closing Escrow Holder, the Closing Consideration (x) less
the Holdback Escrow Amount and (y) less the Construction Escrows to an account
specified by the Closing Escrow Holder in a writing delivered to Buyer at least
three (3) business days prior to the Closing Date;

         (ii)  to the Closing Escrow Holder, the amounts payable to the lenders
pursuant to Section 2.10 to an account specified by the Closing Escrow Holder in
a writing delivered to Buyer at least three (3) business days prior to the
Closing Date;

        (iii)  to the Closing Escrow Holder, the Holdback Escrow Amount, by wire
transfer to an account specified by the Closing Escrow Holder in a writing
delivered to Buyer at least three (3) days prior to the Closing Date;

        (iv)  to the Construction Escrow Holder, the Construction Escrows;

         (v)  to the Target Representative, four original counterparts to the
Holdback Escrow Agreement, executed by Buyer and the Holdback Escrow Agent,

        (vi)  to Target Representative, four original counterparts to the
Development Agreement for Riverside Stadium 16 theatre (Riverside, California)
in a form mutually agreed upon by Buyer and Target prior to the Due Diligence
Deadline executed by Buyer;

       (vii)  to Target Representative, four original counterparts to the
Development Agreement for the El Dorado Hills Stadium 14 theatre (County of El
Dorado, California) in a form mutually agreed upon by Buyer and Target prior to
the Due Diligence Deadline executed by Buyer;

      (viii)  to the Target Representative, if not previously delivered pursuant
to the Desert APA, two original counterparts of the Consulting Agreement
executed by Buyer;

        (ix)  to the Target Representative, if not previously delivered pursuant
to the Desert APA, two original counterparts of each of the Noncompetition
Agreements executed by Buyer;

         (x)  to the Target Representative, a certificate executed by Buyer as
to the accuracy of its representations and warranties as of the date of this
Agreement and as of the Closing in accordance with Section 8.1 and as to its
compliance with and performance of its covenants and obligations to be performed
or complied with at or before the Closing in accordance with Section 8.2;

        (xi)  to the Target Representative, a certificate of the Secretary of
Buyer certifying, as complete and accurate as of the Closing, attached copies of
the Governing Documents of Buyer and certifying and attaching all requisite
resolutions or actions of Buyer's board of directors approving the execution and
delivery of this Agreement and the consummation of the Contemplated Transactions
and certifying to the incumbency and signatures of the officers of Buyer
executing this Agreement and any other document relating to the Contemplated
Transactions;

       (xii)  to Target Representative, two original counterparts to the letter
agreement regarding theatre advertising arrangements in the form of
Exhibit 2.7(a)(xii) executed by Buyer; and

13

--------------------------------------------------------------------------------






      (xiii)  to Target Representative, two original counterparts to the letter
agreement regarding Concessions Inventories in the form of
Exhibit 2.7(a)(xiii) executed by Buyer.

        (c)   Provided that Closing Escrow Holder has received all the items to
be delivered to it described in subsections (a) and (b) hereof, and provided
further that the Title Company is irrevocably and unconditionally prepared and
committed to deliver to Buyer the Owner's Title Policy, Closing Escrow Holder is
authorized and instructed as early as possible on the Closing Date to do the
following:

          (i)  Record the memorandum of leases, SNDAs, and NDAs in the official
records of the county or counties where the respective Real Property are
located, in such order or orders as Buyer may reasonably request pursuant to
separate written instructions given by Buyer to Closing Escrow Holder;

         (ii)  Deliver fully executed separate statements, if any, to the County
Recorders of the respective California and Hawaii counties (to the extent
separate statements are permitted in Hawaii) in which the Real Property is
located;

        (iii)  Deliver funds pursuant to Section 2.3 and Sections 2.7(b)(i) and
(ii); provided, however, such payments shall include payments necessary to
release or discharge any monetary liens which Target is obligated to release or
discharge under this Agreement;

        (iv)  Deliver to Target Representative each of the documents set forth
on Schedule 2.7(c);

         (v)  Deliver to Buyer each of the documents set forth on
Schedule 2.7(c); and

        (vi)  Return any other item to the party who delivered it to the Closing
Escrow Holder; provided, however, any other item delivered by Target shall be
delivered to Target Representative by Closing Escrow Holder.

        The Closing Escrow Holder is hereby authorized and instructed to date as
of the Closing Date any other document delivered by the parties hereto which has
not theretofore been dated. The Closing Escrow Holder is hereby authorized and
instructed to insert the amount of the tax due on the separate statement, if
any, as agreed to by Buyer and Target. As soon as reasonably practicable, Target
shall provide the Closing Escrow Holder with a copy of the Estimated Closing
Working Capital agreed to by the parties in accordance with Section 2.3. The
Closing Escrow holder shall deliver the Title Policies to Buyer not more than
seven Business Days after the Closing Date.

        2.3.    Working Capital Adjustment.    

        (a)   As used herein, "Working Capital" means all Current Assets of the
Target as of the Closing Date, less all Current Liabilities of the Target as of
the Closing Date, determined in accordance with GAAP applied on a basis
consistent with Target's past practice (the "Accounting Principles"). "Current
Assets" means assets of the character that would be reflected as current assets
on a balance sheet prepared on a basis consistent with the Accounting
Principles; and "Current Liabilities" means liabilities of the character that
would be reflected as current liabilities on a balance sheet prepared on a basis
consistent with the Accounting Principles, but shall exclude for purposes of
this Agreement the current portion of long term liabilities, as determined in
accordance with GAAP.

        (b)   The "Baseline Working Capital" shall be the amount of Gift
Certificate Obligations as agreed to by Buyer and Target in good faith as of the
Closing Date without duplication of any Gift Certificate Obligations assumed by
Buyer under the Desert APA.

        (c)   The "Closing Working Capital" shall be the Working Capital as of
the close of business on the Closing Date, as set forth in a closing statement
of Working Capital (the "Closing Statement of Net Assets"). The Closing
Statement of Net Assets shall be prepared consistent with

14

--------------------------------------------------------------------------------






the Accounting Principles in accordance with the procedure set forth in Sections
2.3(d) and, if applicable, 2.3(e).

        (d)   A preliminary and nonbinding estimate of Closing Working Capital
("Estimated Closing Working Capital") shall be prepared by Target in good faith
and delivered to Buyer before the Closing and, subject to the approval of the
Estimated Closing Working Capital by Buyer, the Closing Consideration shall be
increased by the amount that the Estimated Closing Working Capital exceeds the
Baseline Working Capital and decreased by the amount that the Estimated Closing
Working Capital is less than the Baseline Working Capital. The Estimated Closing
Working Capital shall be calculated by Target in accordance with the Accounting
Principles. Within 120 days following the Closing Date, Buyer shall review and
revise the Estimated Closing Working Capital amount prepared by Target, and
shall prepare a statement (the "Buyer Revised Statement") of the actual Closing
Working Capital and shall deliver to the Target Representative the Buyer Revised
Statement. At the Target Representative's request, Buyer shall also deliver or
promptly make available to the Target Representative reasonably detailed
schedules supporting the Buyer Revised Statement and access to personnel and
materials appropriate to verify the Buyer Revised Statement. The Buyer Revised
Statement shall be prepared in accordance with the Accounting Principles. The
Target Representative and Buyer shall reasonably cooperate in good faith with
each other in connection with calculating the Closing Working Capital which
shall include, without limitation, the prompt sharing of any reasonably
requested books and records. If, within forty-five (45) days after the delivery
of the Buyer Revised Statement and supporting schedules, the Target
Representative determines in good faith that the Buyer Revised Statement has not
been prepared in accordance with the Accounting Principles, is not
mathematically accurate or has not been calculated or prepared in accordance
with this Section 2.3, the Target Representative shall deliver to Buyer within
such period written notice (the "Dispute Notice") specifying in reasonable
detail all disputed items and the basis therefor (collectively, the "Disputed
Items"). The failure by the Target Representative to provide a Dispute Notice
within such forty-five (45) day period to Buyer will constitute the Target
Representative's and Target's and its Members' acceptance of the Buyer Revised
Statement. The Target Representative shall be deemed to have agreed with all
items and amounts included in the Buyer Revised Statement except if such items
are specifically disputed in the Dispute Notice. If the Target Representative
provides Buyer with a timely Dispute Notice, Buyer and the Target Representative
shall, within forty-five (45) days (or such longer period as mutually agreed
upon by Buyer and the Target Representative) following the delivery of such
Dispute Notice to Buyer (the "Resolution Period"), negotiate in good faith to
resolve the Disputed Items to their mutual satisfaction. At the conclusion of
the Resolution Period, Buyer and the Target Representative shall refer all
unresolved Disputed Items to the Neutral Accountant in accordance with
Section 2.3(e) below. If during the Resolution Period, Buyer and the Target
Representative agree in writing as to the final Closing Working Capital amount,
then such Closing Working Capital amount shall be final and binding upon the
parties hereto.

        (e)   If a dispute arises under Section 2.3(d) above as to determination
of the Closing Working Capital and such dispute is not resolved within the time
period set forth therein, then each issue in dispute shall be submitted to
arbitration before the offices of PricewaterhouseCoopers or such other
accounting firm as may be acceptable to the Buyer and the Target Representative
(the "Neutral Accountant"). The parties agree to cooperate with one another in
the engagement of the Neutral Accountant for such purposes. The Neutral
Accountant shall follow the terms and provisions of this Agreement in resolving
any issues in dispute and making its determination, which determination shall be
made on the sole basis of whether the Buyer Revised Statement has been prepared
in accordance with the Accounting Principles and the principles set forth in
this Section 2.3. The Neutral Accountant shall determine, based solely on
presentations by the Buyer and the Target Representative and their respective
representatives as to any issues raised in the Dispute Notice that are
unresolved (and not by independent review) and shall prepare a revised

15

--------------------------------------------------------------------------------






calculation of Closing Working Capital and render a written report as to the
dispute and the resulting calculation of Closing Working Capital which shall be
conclusive and binding upon the parties. In resolving any disputed item, the
Neutral Accountant shall not assign a value to any item greater than the
greatest value for such item claimed by either party or less than the smallest
value for such item claimed by either party. All costs of the Neutral Accountant
shall be shared equally between Buyer and the funds in the Escrow Account. The
decision of the Neutral Accountant shall be made not later than 30 days
following the submission of all relevant materials to the Neutral Accountant and
shall be binding and conclusive on the parties hereto.

        (f)    Upon determination of the Closing Working Capital:

          (i)  In the event that Closing Working Capital is greater than the
Estimated Closing Working Capital, Buyer shall pay to the Target Representative
for the ratable benefit of the Target Members an aggregate amount equal to such
excess in cash within five (5) business days of the determination of Closing
Working Capital pursuant to this Section 2.3.

         (ii)  In the event that Closing Working Capital is less than the
Estimated Closing Working Capital, an aggregate amount equal to such deficiency
shall be paid from the Holdback Escrow Amount to the Buyer in cash within five
(5) business days of the determination of Closing Working Capital pursuant to
this Section 2.3.

        (iii)  In the event of a payment pursuant to either Section 2.3(f)(i) or
(ii), such payment shall include interest thereon from the Closing Date to the
date of actual payment at a variable rate equal to the prime rate (as reported
in The Wall Street Journal "Money Rates") from and including the Closing Date
to, but not including, the date of payment.

        2.4.    Escrow.    

        $1,845,647 ("Holdback Escrow Amount") shall be held back from the Merger
Consideration and placed into an interest-bearing escrow account for a period of
twelve (12) months following Closing pursuant to the terms of the Holdback
Escrow Agreement. Buyer shall be entitled to an offset against the portion of
the Holdback Escrow Amount under this Section 2.4 for any payments Target is
required to make pursuant to Section 2.3 that has not been paid to Buyer in
accordance with Section 2.3, or for any indemnity payment pursuant to Article 11
of this Agreement.

        2.5.    Payments to Lenders.    

        A portion of the Closing Consideration, on a dollar for dollar basis in
an amount equal to the balance owing by Target as of the Closing Date to the
lenders identified on Schedule 2.5 shall be wired by the Closing Escrow Holder
directly to such lenders at Closing.

        2.6.    Consents    

        Target shall use its Reasonable Best Efforts to promptly obtain all
Consents listed in Schedule 3.2(c). If there are any Consents that have not yet
been obtained (or otherwise are not in full force and effect) as of the Closing,
in the case of Target Contract as to which such Consents were not obtained (or
otherwise are not in full force and effect) (the "Restricted Contracts"), Buyer
may waive the closing conditions as to any such Consent and elect to have the
Target Representative continue its efforts to obtain the Consent. If Buyer
elects to have the Target Representative continue its Reasonable Best Efforts to
obtain any Consent and the Closing occurs Target Representative shall use
Reasonable Best Efforts to obtain the Consent relating to each Restricted
Contract as quickly as practicable. Target Representative's failure or inability
to obtain such Consent with respect to a Restricted Contract after the exercise
of Reasonable Best Efforts shall not constitute a breach by Target or Target
Representative of any provision of this Agreement or give rise to a claim for
Damages by Buyer.

16

--------------------------------------------------------------------------------



        2.7.    Target Lease Estoppels and Consents    

        (a)   With respect to Target Leases, Target shall promptly after the
date hereof request that the lessor and master lessor (with respect to any
Target Lease which is a sublease) thereunder execute an estoppel and consent in
the form of Exhibit 2.7(a) attached hereto (the "Lessor Consent and Estoppel").
Target shall use its Reasonable Best Efforts to promptly obtain such a Lessor
Consent and Estoppel, completed and duly executed by such lessor or master
lessor, on or prior to the Due Diligence Deadline. To the extent that a lessor
or master lessor fails or refuses to deliver such a Lessor Consent and Estoppel
Target shall use its Reasonable Best Efforts to obtain a lessor consent and
estoppel as similar as reasonably possible to the Lessor Consent and Estoppel
requested.

        (b)   Target and Buyer agree to pay to each such lessor or master lessor
any fee, cost or expense (including attorneys' fees of such lessor or master
lessor) to which such lessor or master lessor is entitled under the Target Lease
or master lease, as the case may be, within the time and in the manner provided
in the Target Lease or master lease. Target and Buyer agree to equally share any
such fee, cost or expense for amounts up to $500 per Target Lease; provided,
that, if such fee, cost or expense exceeds $500 per Target Lease, then Target
shall pay the excess. The parties shall not be obligated to pay any such fee,
cost or expense unless the Target Lease provides for such payment by its written
terms.

        (c)   If a lessor or master lessor requests that Buyer or Target and
Target Representative, or any combination, execute a written instrument (other
than this Agreement) relating to the assumption or allocation of the lessee's
obligations or liabilities under the Target Lease, and if Buyer or Target and
Target Representative, or any combination, execute such instrument, then the
parties agree that such instrument shall be solely for the benefit of such
lessor or master lessor, and shall not be enforceable by any person other than
such lessor or master lessor, it being the intention of the parties that the
assumption and allocation of the lessee's obligations and liabilities under the
Target Leases shall be governed solely by the terms of this Agreement.

        (d)   Within 5 calendar days of receipt by Target of any consent or
estoppel executed by any such lessor or master lessor, Target shall deliver a
true and complete copy thereof to Buyer. Buyer may refuse to approve a lessor
consent or estoppel on any reasonable grounds, including without limitation
inconsistency, if any, between the facts set forth therein and the facts set
forth on Schedule 3.6(d). Except as set forth in Section 5.11, Buyer shall not
be obligated to obtain any releases of any guaranties given by any Person who is
an Affiliate of Target, to furnish any guaranties, additional deposits, letters
of credit or other security for performance of the lessee's obligations under
any of the Target Leases. Upon written approval by Buyer of any such consent and
estoppel, in whatever form, such consent and estoppel shall be deemed the
"Lessor Consent and Estoppel" with respect to such Target Lease. If Target fully
complies with its covenants in this Section 2.7, but is not able to deliver a
consent and estoppel in form and substance satisfactory to Buyer within the time
or in the manner set forth herein, then Target shall not be liable for Damages
for the non-delivery of such consent and estoppel.

        2.8.    REA Estoppels and DDA Consents    

        (a)   With respect to each REA relating to the Target Leases, Target
shall promptly after the date hereof request that the parties thereto execute
estoppels with respect to such REA in the form, if any, contemplated by such
REA. Each Target shall use its Reasonable Best Efforts to promptly obtain such
an estoppel, completed and duly executed by such party or parties, on or prior
to the Due Diligence Deadline. If an REA does not contemplate estoppels, then
Target shall have no obligation to seek or obtain estoppels with respect to such
REA. Target and Buyer shall pay to each such party or parties any reasonable
fee, cost or expense (including attorneys' fees of such party or parties) to
which such party or parties are entitled under the REA, within the time

17

--------------------------------------------------------------------------------



and in the manner provided in the REA. Target and Buyer agree to equally share
any such fee, cost or expense for amounts up to $500 per REA; provided, that, if
such fee, cost or expense exceeds $500 per REA, then Target shall pay the
excess. The parties shall not be obligated to pay any such fee, cost or expense
unless the REA provides for such payment by its written terms. Within 5 calendar
days of receipt by Target of any such estoppel executed by any such party,
Target shall deliver a true and complete copy thereof to Buyer.

        (b)   With respect to each DDA pursuant to which Target is acting as
developer, Target shall promptly after the date hereof request that the
government agency that is party thereto execute a consent to the Contemplated
Transactions. Target shall use its Reasonable Best Efforts to promptly obtain
such consent, completed and duly executed by such agency, on or prior to the Due
Diligence Deadline. Within 5 calendar days of receipt by Target of any such
consent executed by any such agency, Target shall deliver a true and complete
copy thereof to Buyer. If Target fully complies with its covenants in this
Section 2.8, but is not able to deliver an estoppel or consent in form and
substance satisfactory to Buyer within the time or in the manner set forth
herein, then Target shall not be liable for Damages to Buyer for the
non-delivery of such estoppel or consent.

        2.9.    SNDAs    

        With respect to Target Leases which is a sublease, if any, Target shall
promptly after the date hereof request that each master lessor execute a
non-disturbance agreement in form and substance reasonably acceptable to Buyer;
provided that Target shall have no obligation to request any such
non-disturbance agreement (a) from any master lessor that has previously
executed such a non-disturbance agreement which is assignable by Target to Buyer
or (b) with respect to any master lease that expressly provides for
non-disturbance of any subleasehold, upon the termination of the superior master
lease, so long as the sublessee attorns to the superior master lessor and is not
then in default, on terms and conditions that are reasonably acceptable to
Buyer. With respect to each of the Target Leases, if any, which is subordinate
to a deed of trust executed by the lessor, or by a master lessor, Target shall
promptly after the date hereof request that the beneficiary of each such deed of
trust execute a non-disturbance agreement in form and substance reasonably
acceptable to Buyer, provided that Target shall have no obligation to request
any such non-disturbance agreement from any beneficiary that has previously
executed such a non-disturbance agreement which is assignable by Target to
Buyer. Target shall use its Reasonable Best Efforts to promptly obtain such
non-disturbance agreements from each party, completed and duly executed by such
party prior to the Due Diligence Deadline. Within 5 calendar days of receipt by
Target of any such non-disturbance agreement executed by any such party, Target
shall deliver a true and complete copy thereof to Buyer. If Target fully
complies with its covenants in this Section 2.9, but is not able to deliver a
non-disturbance agreement in form and substance satisfactory to Buyer within the
time or in the manner set forth herein, then Target shall not be liable for
Damages to Buyer for the non-delivery of such non-disturbance agreement.

        2.10.    Memoranda of Leases    

        With respect to Target Leases (other than Target Leases which are
Related Party Contracts) for which a memorandum of lease is not recorded in the
official real property records in which the Real Property is located, Target
shall promptly after the date hereof request that the lessor thereunder execute
a memorandum of lease in form and substance reasonably acceptable to Buyer.
Target shall use its Reasonable Best Efforts to promptly obtain such memoranda
of lease, duly executed and acknowledged by such lessor and otherwise in
recordable form, on or prior to the Due Diligence Deadline. Within 5 calendar
days of receipt by Target of any such memorandum executed by any such lessor,
Target shall deliver a true and complete copy thereof to Buyer. If Target fully
complies with its covenants in this Section 2.10, but is not able to deliver a
memorandum of lease in form and substance

18

--------------------------------------------------------------------------------




satisfactory to Buyer within the time or in the manner set forth herein, then
Target shall not be liable for Damages to Buyer for the non-delivery of such
memorandum of lease.

        2.11.    Development Agreement    

        Target and Buyer shall each use their Reasonable Best Efforts to agree
to the terms of the Development Agreements by the Due Diligence Deadline.

        2.12.    Delivery of Property; Minimum Concessions Inventory    

        (a)   Upon Closing, Target shall make available to Buyer (i) originals,
to the extent available, and otherwise copies of, Target Leases and Target
Contracts; (ii) copies or originals of all available books and records of
account, contracts, copies of correspondence with tenants and suppliers, unpaid
bills and other papers or documents which pertain to the operation and
management of Target Leases and Target Contracts; (iii) all available permits
and warranties for such location; (iv) if in Target's Possession, the original
"as-built" plans and specification; and all other available plans and
specifications and operation manuals; and (v) all keys, combinations and
security codes.

        (b)   Upon Closing, Target shall use its Reasonable Best Efforts to
insure that it has at each theatre covered by the Target Leases (and which is
open for business as of the Closing) the Minimum Concessions Inventories.

3.     REPRESENTATIONS AND WARRANTIES OF TARGET AND DESERT

        Target represents and warrants to Buyer and Merger Subsidiary that the
following statements contained in this Section 3 are accurate as of the date of
this Agreement

        3.1.    Organization and Good Standing    

        (a)   Schedule 3.1(a) contains a complete and accurate list of
jurisdictions in which Target is qualified to do business as a foreign entity.
Target is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware, its jurisdiction of
organization, with full power and authority to conduct its business as it is now
being conducted, to own or use the properties and assets that it purports to own
or use, and to perform all its obligations under its Contracts. Target is duly
qualified to do business as a foreign limited liability company and is in good
standing under the laws of California and each other state or other jurisdiction
in which either the ownership or use of the properties owned or used by it, or
the nature of the activities conducted by it, requires such qualification,
except where the failure to be so qualified could not have a material adverse
effect on any of the business, operations, assets or financial condition of
Target or the Purchased Assets ("Material Adverse Effect").

        (b)   Complete and accurate copies of the Governing Documents of Target
and Desert, as currently in effect, have been delivered to Buyer.

        (c)   Except for Desert, Target's only Subsidiary, Target does not own
any shares of capital stock, equity interests or other securities of any Person.
Desert does not own any shares of capital stock, equity interests or other
securities of any Person. All of the issued and outstanding equity interests and
other securities of Target and of Desert have been duly authorized and are
validly issued, fully paid, and non-assessable. Target holds of record and owns
beneficially all of the outstanding shares and other equity interests of Desert,
free and clear of any Encumbrances, warrants or other purchase rights. Neither
Target nor Desert owns or has any right to acquire, directly or indirectly, any
outstanding capital stock of, or other equity interests in, any Person.

        3.2.    Enforceability; Authority; No Conflict    

        (a)   This Agreement constitutes the legal, valid and binding obligation
of Target, enforceable against it in accordance with its terms, except as the
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium and similar laws

19

--------------------------------------------------------------------------------



affecting the rights of creditors generally and by equitable principles. Upon
the execution and delivery by Target of the Holdback Escrow Agreement, and each
other agreement to be executed or delivered by Target at the Closing
(collectively, the "Target's Closing Documents"), Target's Closing Documents
will constitute the legal, valid and binding obligation of Target, enforceable
against it in accordance with its terms, except as the enforcement thereof may
be limited by applicable bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium and similar laws affecting the rights of creditors
generally and by equitable principles. Target has the power and authority to
execute and deliver this Agreement and the Target's Closing Documents and to
perform its obligations under this Agreement and the Target's Closing Documents,
and such action has been duly authorized by all necessary action by Target's
members, managers and any other governing body.

        (b)   Except as set forth in Schedule 3.2(b), neither the execution and
delivery of this Agreement nor the consummation or performance of any of the
Contemplated Transactions will, directly or indirectly (with or without notice
or lapse of time):

          (i)  breach (A) any provision of any of the Governing Documents of
Target or (B) any resolution or consent adopted by the members, managers or
other governing body or equity owners of Target;

         (ii)  breach or give any Governmental Body or other Person the right to
challenge any of the Contemplated Transactions or to exercise any remedy or
obtain any relief under any Legal Requirement or any Order to which Target, or
any of the Assets, may be subject;

        (iii)  contravene, conflict with or result in a violation or breach of
any of the terms or requirements of, or give any Governmental Body the right to
revoke, withdraw, suspend, cancel, terminate or modify, any Governmental
Authorization that is held by Target or that otherwise relates to the Assets;

        (iv)  breach any provision of, or give any Person the right to declare a
default or exercise any remedy under, or to accelerate the maturity or
performance of, or payment under, or to cancel, terminate or modify, any
Contract to which Target is a party or bound or their Assets are subject; or

         (v)  result in the imposition or creation of any Encumbrance upon or
with respect to any of the Assets.

        (c)   Except as set forth in Schedule 3.2 (c), Target is not required to
give any notice to or obtain any Consent from any Person in connection with the
execution and delivery of this Agreement or the consummation or performance of
any of the Contemplated Transactions.

        3.3.    Capitalization    

        All current members of Target and the Percentage Interests (as defined
in the Governing Documents of Target) of each such member as of the date of the
Agreement are set forth on Schedule 3.3. All of such Interests have been duly
authorized, are validly issued, fully paid and non-assessable and are held of
record and are owned by such Persons set forth on Schedule 3.3. Except as set
forth on Schedule 3.3, Target is not a party to any Contracts relating to the
issuance, sale or transfer of any membership interest or other securities of
Target and to the knowledge of Target, no member of Target is party to any
Contract relating to voting of or the sale or transfer of any membership
interest or other securities of Target. Except as set forth on Schedule 3.3,
there are no outstanding or authorized options, warrants, purchase rights,
subscription rights, conversion rights, exchange rights, or other contracts or
commitments that could require Target or Desert to issue, sell, or otherwise
cause to become outstanding any of their Interests. There are no outstanding or
authorized appreciation, phantom, profit participation, or similar rights with
respect to Target or Desert. Except as

20

--------------------------------------------------------------------------------




set forth on Schedule 3.3, Target is not party to any voting trusts, proxies, or
other agreements or understandings with respect to the voting of the Interests
of Target or Desert nor are there any agreements or understandings with respect
to registration rights for Interests of Target or Desert. The amounts to be paid
by Buyer to the Target Members pursuant to this Agreement are in accordance with
the Governing Documents of Target and applicable Legal Requirements, and no
Target Member shall have any claim against Buyer, Merger Subsidiary or Surviving
LLC as a result of such payments.

        3.4.    Financial Statements    

        (a)   Target has delivered to Buyer an audited consolidated balance
sheet of Target as of December 31, 2003 (including the notes thereto, the
"Balance Sheet"), and the related consolidated audited statements of income and
cash flows for the fiscal year then ended, including in each case the notes
thereto, together with the report thereon of Grant Thornton, independent
certified public accountants. Such consolidated financial statements fairly and
accurately present in all material respects (and the financial statements
delivered pursuant to Section 5.7 will fairly and accurately present in all
material respects) the financial condition and the results of operations and
cash flows of Target as at the respective dates of and for the periods covered
by such financial statements, all in accordance with GAAP. The financial
statements referred to in this Section 3.4 and delivered pursuant to Section 5.7
reflect and will reflect the consistent application of such accounting
principles throughout the periods involved, except as disclosed in the notes to
such financial statements. The financial statements have been and will be
prepared from and are in accordance with the accounting Records of Target.
Target has also delivered to Buyer copies of all letters from Target's auditors
to Target or the audit or other similar committee thereof since Target's
inception, together with copies of all responses thereto.

        (b)   Schedule 3.4(b) contains theatre level cash flows for each theatre
included in the Real Property, together with adjusted home office expenses and
revenues (net) allocated to such theatre (the "Theatre Level Cash Flows"), for
the twelve months ended December 31 2003. The Theatre Level Cash Flows were
prepared in good faith from the accounting records of Target in a manner
consistent with past practices.

        3.5.    Books and Records    

        The books of account and other financial Records of Target, all of which
have been made available to Buyer, are complete and correct and have been
maintained in accordance with sound business practices, including the
maintenance of an adequate system of internal controls. The minute books of
Target, all of which have been made available to Buyer, contain accurate and
complete Records of all meetings held of, and all material action taken by, the
members, managers and governing bodies of Target.

        3.6.    Title to Assets; Encumbrances; Condition of Tangible Personal
Property    

        (a)   Schedule 3.6(a) accurately and completely identifies all of the
written or oral instruments and agreements of any kind to which Target is a
party or by which it is bound as successor-in-interest, as either lessee or
sublessee, for the leasing, rental or occupancy of any portion of the Real
Property ("Target Leases"). Schedule 3.6(a) also accurately and completely
identifies all such leases and all amendments, modifications, supplements,
waivers, renewals and extensions thereof, and all documents evidencing the
exercise of any options to renew, extend, terminate, expand or relocate
thereunder, and all such instruments or agreements determining or purporting to
determine the square footage of the premises of such leases, or the improvements
thereon, or of any other real property of which the premises are a part, or the
improvements thereon, for the purpose of calculating additional rent or
otherwise, and any such instrument or agreement determining or purporting to
determine the commencement or expiration date of the lease term, or any renewal
or extended term of such leases. Target does not own any real property.
Schedule 3.6(a) contains an accurate and complete list of all development
agreements,

21

--------------------------------------------------------------------------------



redevelopment agreements, development and disposition agreements and similar
agreements, and all amendments, modifications, supplements, waivers, renewals
and extensions thereof to which Target is a party or, to Target's Knowledge, by
which it is bound. Complete and correct copies of each document set forth on
Schedule 3.6(a) (to the extent not already provided to Buyer) shall be delivered
to Buyer within 10 days of the execution hereof. Such documents shall be in form
and substance satisfactory to Buyer and if such a document is not delivered to
Buyer in accordance with this Section 3.6(a), it shall be deemed deleted and
shall be deleted from Schedule 3.6(a) at or prior to Closing.

        (b)   Except as disclosed on Schedule 3.6(b), (i) all of the Target
Leases are valid and binding by and against Target; and (ii) no defaults by
Target exist thereunder nor has any event occurred which, with the giving of
notice or the lapse of any applicable cure period, or both, would constitute a
default by Target under any Target Lease. Except as disclosed on
Schedule 3.6(b), (A) to Target's Knowledge, all of the Target Leases are valid
and binding by and against the other parties thereto (or their successors in
interest); and (B) to Target's Knowledge, no defaults by the other parties
thereto (or their successors in interest) exist thereunder nor has any event
occurred which, with the giving of notice or the lapse of any applicable cure
period, or both, would constitute a default by such other parties under any
Target Lease.

        The provision in Section 3.6(b)(ii) shall be deemed not to apply to any
default under Target Lease based upon defects, latent or patent, in the physical
condition of the Real Property, including without limitation the compliance of
the Real Property with any Legal Requirement which default is unasserted by the
landlord as of the Effective Time.

        (c)   Except to the extent disclosed on Schedule 3.6(c) and subject to
the receipt of the consent contained in the corresponding Lessor Consent and
Estoppel, execution of this Agreement and the consummation of the Contemplated
Transactions, does not and shall not (i) give rise to a right on the part of any
lessor or sublessor or, to Target's Knowledge, any other person to purchase by
virtue of any right granted by Target, to terminate Target Lease, or to
recapture all or any portion of the Real Property, or (ii) result in the
termination or cancellation of any option to renew or extend the term of any
Target Lease, or of any other right or option otherwise exercisable by the
lessee or sublessee, as applicable, under any of the Target Leases.

        (d)   Schedule 3.6(d) accurately and completely identifies, as of the
date hereof, with respect to each Target Lease, (i) to Target's Knowledge, the
correct name of the current lessor; (ii) to Target's Knowledge, the address or
addresses at which such lessor is entitled to receipt of notices that must or
may be delivered by Target to such lessor under the corresponding lease;
(iii) the dates upon which the current term of the lease commenced and upon
which it will expire not including any extension or termination rights set forth
in the corresponding lease; (iv) the period or periods of any remaining renewal
or extended terms of the lease which Target has the option to exercise; (v) the
current base rent payable under the lease, and any scheduled increases in such
base rent during the remainder of the current term of the lease; (vi) the manner
in which any percentage rents payable during the current term of the lease is
determined; (vii) the operating expense passthroughs paid by Target for the most
recent month prior to the date of this Agreement for which they were paid;
(viii) the unused or unapplied amount of any security deposit or letter of
credit which such lessor holds in connection with the performance of Target's
obligations under the lease; and (ix) the name and the address of any guarantor
of Target's obligations under the lease.

        (e)   Schedule 3.6(e) accurately and completely identifies all leases,
pad leases, ground leases, subleases, licenses or concession agreements relating
to the Real Property for which Target is a party, or by which it is bound as
successor in interest by written instrument, as either the lessor, groundlessor,
sublessor, licensor or grantor;

22

--------------------------------------------------------------------------------






        (f)    To Target's Knowledge, Schedule 3.6(f) accurately and completely
identifies, as of the date of this Agreement, all other instruments and
agreements (i.e., other than the instruments and agreements identified on
Schedule 3.6(a) and on Schedule 3.6(e)) which are not recorded in the real
property records and which affect Target's occupancy of the Real Property
including, without limitation, any such unrecorded parking agreements,
advertising agreements, merchant association agreements, development agreements,
redevelopment agreements, development and disposition agreements. Complete and
correct copies of each document set forth on Schedule 3.6(f) (to the extent not
already provided to Buyer) shall be delivered to Buyer within 10 days of the
execution hereof. If such a document is not delivered to Buyer in accordance
with this Section 3.6(f), it shall be deemed deleted and shall be deleted from
Schedule 3.6(f) at or prior to Closing.

        (g)   Schedule 3.6(g) sets forth an accurate and complete list of all
Tangible Personal Property which have a book value in excess of $2,000 per item.
Except as set forth on Schedule 3.6(g), each item of Tangible Personal Property
is in good repair and good operating condition, ordinary wear and tear excepted,
and is suitable for immediate use in the Ordinary Course of Business.
Schedule 3.6(g) accurately and completely identifies, as of the date hereof,
with respect to each agreement for the lease or rental of any Tangible Personal
Property, the names of the parties to each such agreement, the date of each such
agreement (including each amendment, modification or supplement thereto) and the
items of personal property leased or rented under such agreement.
Schedule 3.6(g) also sets forth a list of all concession equipment that is
located on the Real Property and is owned by a Person other than Target or the
landlord under the applicable Target Lease.

        (h)   Target has good and marketable title and/or validly owns the
Assets (other than the Target Leases) free and clear of any Encumbrances other
than Permitted Non-Real Property Encumbrances ("Non-Real Property
Encumbrances"). Target warrants to Buyer that, at the time of Closing, all of
the Assets (other than the Target Leases) shall be free and clear of all
Non-Real Property Encumbrances other than those identified on Schedule 3.6(h) as
acceptable to Buyer ("Permitted Non-Real Property Encumbrances").

        (i)    Schedule 3.6(i) contains an accurate list of all agreements or
instruments to which Target is a party and which provide for, create or perfect
a voluntary monetary lien which encumbers any one or more of the Target Leases
or any interest therein.

        3.7.    Condition of Real Property    

        (a)   Except as disclosed on Schedule 3.7(a), (i) Target has not
received written notice of any proceeding either instituted, or planned to be
instituted, respecting any taking, condemnation, action in eminent domain, or
any voluntary conveyance in lieu thereof, of any part of the Real Property, or
any interest therein or right accruing thereto or use thereof and (ii) to
Target's Knowledge, no taking or voluntary conveyance of all or part of any Real
Property, or any interest therein or right accruing thereto or use thereof, as
the result of, or in settlement of, any condemnation or other eminent domain
proceeding by any Governmental Body affecting the Real Property or any portion
thereof has been commenced or planned to be instituted with respect to all or
any portion of any Real Property.

        (b)   Except as disclosed on Schedule 3.7(b), (i) Target has received no
written notice from any (A) Governmental Body that any of the Real Property is
in violation of any Occupational Safety and Health Law or any other Legal
Requirement, or (B) third party that the Real Property is in violation of any
REA or DDA affecting such Real Property, and (ii) to Target's Knowledge, no such
violations described in Section 3.7(b)(i) exist; and (iii) all improvements on
the Real Property are in good repair and working order, ordinary wear and tear
excepted.

        (c)   Target has not received written notice of any adverse claims or
demands with respect to the rights of access to public ways to permit the Real
Property to be used for its intended purpose.

23

--------------------------------------------------------------------------------






All Real Property is served by operating water, electric and telephone services
and to Target's Knowledge, sewer, sanitary sewer and storm drain facilities. To
Target's Knowledge, all reciprocal easement agreements affecting any Real
Property or Property are in full force and effect and Target has not asserted
any defaults against the other parties thereto and has not received any written
notice of any defaults there under.

        (d)   To Target's Knowledge, no building or structure on any Real
Property or any Appurtenance thereto or equipment thereon, or the use, operation
or maintenance thereof, violates any restrictive covenant or encroaches on any
easement or on any property owned by others, which violation or encroachment
materially interferes with the use or could materially adversely affect the
value of such building, structure or appurtenance or which encroachment is
necessary for the operation of the business at any Target Lease.

        3.8.    Inventories    

        All Inventory consists of a quality usable and saleable, in the Ordinary
Course of Business of Target. The quantities of each item of Inventory are not
excessive but are reasonable in the present circumstances of Target.

        3.9.    No Undisclosed Liabilities    

        Except as set forth in Schedule 3.9, Target has no Liability (except for
Liabilities reflected or reserved against in the Balance Sheet and current
Liabilities incurred in the Ordinary Course of Business of Target since the date
of the Balance Sheet.

        3.10.    Taxes    

        (a)   Target and Desert have filed or caused to be filed on a timely
basis all Tax Returns and all reports with respect to Taxes that are or were
required to be filed pursuant to applicable Legal Requirements. All Tax Returns
and reports filed by Target and Desert are true, correct and complete in all
material respects. Target and Desert have paid, or made provision for the
payment of, all Taxes that have or may have become due for all periods covered
by the Tax Returns or otherwise, or pursuant to any assessment received by
Target and Desert, except such Taxes, if any, as are listed in Schedule 3.10(a)
and are being contested in good faith and as to which adequate reserves
(determined in accordance with GAAP) have been provided in the Balance Sheet.
Except as provided in Schedule 3.10(a), Target and Desert currently are not the
beneficiary of any extension of time within which to file any Tax Return. No
claim has ever been made or to Target's Knowledge is expected to be made against
Target or Desert by any Governmental Body in a jurisdiction where Target and
Desert do not file Tax Returns that they are or may be subject to taxation by
that jurisdiction. There are no Encumbrances on any of the Assets for Taxes
(other than for current Taxes not yet due and payable) or that arose in
connection with any failure (or alleged failure) to pay any Tax, and Target has
no Knowledge of any basis for assertion of any claims attributable to Taxes
which, if adversely determined, would result in any such Encumbrance.

        (b)   Target has made available to Buyer copies of all Tax Returns filed
by Target and Desert since its inception. Schedule 3.10(b) contains a complete
and accurate list of all Tax Returns of Target and Desert that have been audited
or are currently under audit and accurately describe any deficiencies or other
amounts that were paid or are currently being contested. To the Knowledge of
Target, no undisclosed deficiencies are expected to be asserted with respect to
any such audit. All deficiencies proposed as a result of such audits have been
paid, reserved against, settled or are being contested in good faith by
appropriate proceedings as described in Schedule 3.10(b). Target has made
available to Buyer, copies of any examination reports, statements or
deficiencies or similar items with respect to such audits. Except as provided in
Schedule 3.10(b), Target has no Knowledge that any Governmental Body is likely
to assess any additional Taxes for any period for which Tax Returns have been
filed. There is no dispute or claim concerning any Taxes of Target or

24

--------------------------------------------------------------------------------






Desert either (i) claimed or raised by any Governmental Body in writing or
(ii) as to which Target has Knowledge. Schedule 3.10(b) contains a list of all
Tax Returns for which the applicable statute of limitations has not run. Except
as described in Schedule 3.10(b), Target has not given or been requested to give
waivers or extensions (or is or would be subject to a waiver or extension given
by any other Person) of any statute of limitations relating to the payment of
Taxes of Target or Desert or for which Target or Desert may be liable.

        (c)   The charges, accruals and reserves with respect to Taxes (other
than deferred Taxes) on the Records of Target and Desert are adequate
(determined in accordance with GAAP) and are at least equal to Target's and
Deserts' liability for Taxes. There exists no proposed tax assessment or
deficiency against Target or Desert except as disclosed in the Balance Sheet or
in Schedule 3.10(c).

        (d)   (i) All Taxes that Target or Desert is or was required by Legal
Requirements to withhold, deduct or collect have been duly withheld, deducted
and collected and, to the extent required, have been paid to the proper
Governmental Body or other Person; (ii) there is no tax sharing agreement, tax
allocation agreement, tax indemnity obligation or similar written or unwritten
agreement, arrangement, understanding or practice with respect to Taxes
(including any advance pricing agreement, closing agreement or other arrangement
relating to Taxes); (iii) each of Target and Desert (A) has not been a member of
an affiliated group within the meaning of Code Section 1504(a) (or any similar
group defined under a similar provision of state, local or foreign law) and
(B) has no liability for Taxes of any person (other than Target and Desert)
under Treas. Reg. sect. 1.1502-6 (or any similar provision of state, local or
foreign law), as a transferee or successor by contract or otherwise; and
(iv) Target and Desert have disclosed on their federal income Tax Returns all
positions taken therein that could give rise to a substantial understatement of
federal income Tax within the meaning of Code Section 6662. Neither Target nor
Desert is a party to any agreement, contract, arrangement, or plan that has
resulted or would result, separately or in the aggregate, in the payment of any
"excess parachute payment" within the meaning of Code §280G (or any
corresponding provision of state, local, or foreign Tax law). Neither Target nor
Desert has been a United States real property holding corporation within the
meaning of Code §897(c)(2) during the applicable period specified in Code
§897(c)(1)(A)(ii).

        (e)   Neither Target nor Desert will be required to include any item of
income in, or exclude any item of deduction from, taxable income for any taxable
period (or portion thereof) ending after the Closing Date as a result of any:
(i) change in method of accounting for a taxable period ending on or prior to
the Closing Date; (ii) "closing agreement" as described in Code Section 7121 (or
any corresponding or similar provision of state, local or foreign income Tax
law) executed on or prior to the Closing Date; (iii) intercompany transactions
or any excess loss account described in Treasury Regulations under Code
Section 1502 (or any corresponding or similar provision of state, local or
foreign income Tax law); (iv) installment sale or open transaction disposition
made on or prior to the Closing Date; or (v) prepaid amount received on or prior
to the Closing Date.

        (f)    Neither Target nor Desert has distributed stock or other
securities of another Person, or has had its Interests distributed by another
Person, in a transaction that was purported or intended to be governed in whole
or in part by Code Section 355 or Code Section 361.

        3.11.    No Material Adverse Effect    

        Since the date of the Balance Sheet, except for the transactions and
transfers contemplated or consummated under the Desert APA (including the
distributions to Target and to Target Members of the consideration payable
thereunder), no event or development has occurred or circumstance exists which
has had or could otherwise be expected to have, individually or in the aggregate
a Material Adverse Effect.

25

--------------------------------------------------------------------------------




        3.12.    Employee Benefits    

        (a)   Set forth in Schedule 3.12(a) is a complete and correct list of
all "employee benefit plans" as defined by ERISA Section 3(3), all specified
fringe benefit plans as defined in Code Section 6039D, and all other material
bonus, incentive-compensation, deferred-compensation, profit-sharing,
stock-option, stock-appreciation-right, stock-bonus, stock-purchase,
employee-stock-ownership, savings, severance, change-in-control,
supplemental-unemployment, layoff, salary- continuation, retirement, pension,
health, life-insurance, disability, accident, group-insurance, vacation,
holiday, sick-leave, fringe-benefit or Welfare Plan, and any other material
employee compensation or benefit plan, agreement, policy, practice, commitment,
contract or understanding (whether qualified or nonqualified, currently
effective or terminated within 12 months prior to the date of this Agreement,
written or unwritten) and any trust, escrow or other agreement related thereto
that (i) is maintained or contributed to by Target or any other corporation or
trade or business controlled by, controlling or under common control with Target
(within the meaning of Code Section 414 or ERISA Section 4001(a)(14) or 4001(b))
but excluding Philip Harris & Associates, Inc.("ERISA Affiliate") or has been
maintained or contributed to in the last six (6) years by Target or any ERISA
Affiliate, or with respect to which Target or any ERISA Affiliate has or may
have any liability, and (ii) provides benefits, or describes policies or
procedures applicable to any current or former director, officer, employee or
service provider of Target or any ERISA Affiliate, or the dependents of any
thereof, regardless of how (or whether) liabilities for the provision of
benefits are accrued or assets are acquired or dedicated with respect to the
funding thereof (collectively the "Employee Plans"). Set forth on
Schedule 3.12(a) is a complete and correct list of all ERISA Affiliates of
Target.

        (b)   Target does not participate in any Multiemployer Plan.

        (c)   Target has delivered to Buyer true, accurate and complete copies
of (i) the documents comprising each Employee Plan (or, with respect to any
Employee Plan which is unwritten, a detailed written description of eligibility,
participation, benefits, assets and any other matters which relate to the
obligations of Target or any ERISA Affiliate); (ii) all trust agreements,
insurance contracts or any other funding instruments related to the Employee
Plans; (iii) all rulings, determination letters, no-action letters or advisory
opinions from the IRS, the U.S. Department of Labor, or any other Governmental
Body that pertain to each Employee Plan and any open requests therefore;
(iv) the most recent actuarial and financial reports (audited and/or unaudited)
and the annual reports filed with any Government Body with respect to the
Employee Plans during the current year and the preceding year; (v) all
collective bargaining agreements pursuant to which contributions to any Employee
Plans have been made or obligations incurred (including both Defined Benefit
Plans and Welfare Plans) by Target or any ERISA Affiliate, and all collective
bargaining agreements pursuant to which contributions are being made or
obligations are owed by such entities; (vi) all securities registration
statements filed with respect to any Employee Plan; (vii) all executory
contracts with third-party administrators, actuaries, investment managers,
consultants and other independent contractors that relate to any Employee Plan,
and (viii) all summary plan descriptions, summaries of material modifications
and memoranda, employee handbooks regarding the Employee Plans.

        (d)   Except as disclosed in Schedule 3.12(d), full payment has been
made of all amounts that are required under the terms of each Employee Plan to
be paid as contributions with respect to all periods prior to and including the
last day of the most recent fiscal year of such Employee Plan ended on or before
the date of this Agreement and all periods thereafter prior to the Closing Date.

        (e)   Target does not maintain a Minimum Funding Plan.

        (f)    Target does not maintain a Defined Benefit Plan.

26

--------------------------------------------------------------------------------






        (g)   Target has, at all times, complied, and currently complies in all
material respects, with the applicable continuation requirements for its Welfare
Plans, including (i) Code Section 4980B (as well as its predecessor provision,
Code Section 162(k)) and ERISA Sections 601 through 608, inclusive, which
provisions are hereinafter referred to collectively as "COBRA" and (ii) any
applicable state statutes mandating health insurance continuation coverage for
employees.

        (h)   The form of all Employee Plans is in compliance with the
applicable terms of ERISA, the Code, and any other applicable laws, including
the Americans with Disabilities Act of 1990, the Family Medical Leave Act of
1993 and the Health Insurance Portability and Accountability Act of 1996, and
such plans have been operated in compliance with such laws and the written
Employee Plan documents. Neither Target nor any fiduciary of an Employee Plan
has violated the requirements of ERISA Section 404 of ERISA. All required
reports and descriptions of the Employee Plans (including Internal Revenue
Service Form 5500 Annual Reports, Summary Annual Reports and Summary Plan
Descriptions and Summaries of Material Modifications) have been (when required)
timely filed with the IRS, the U.S. Department of Labor or other Governmental
Body and distributed as required, and all notices required by ERISA or the Code
or any other Legal Requirement with respect to the Employee Plans have been
appropriately given.

        (i)    Each Employee Plan that is intended to be qualified under Code
Section 401(a) or is a Defined Benefit Plan has received a favorable
determination letter from the IRS, and Target has no Knowledge of any
circumstances that will or could result in the revocation of any such favorable
determination letter. Each trust created under any Employee Plan has been
determined to be exempt from taxation under Code Section 501(a), and Target is
not aware of any circumstance that will or could result in a revocation of such
exemption.

        (j)    There is no material pending or to Target's Knowledge threatened
Proceeding relating to any Employee Plan. Neither Target nor, to Target's
Knowledge, any fiduciary of an Employee Plan has engaged in a transaction with
respect to any Employee Plan that, assuming the taxable period of such
transaction expired as of the date hereof, would reasonably be expected to
subject Target, Surviving LLC or Buyer to a Tax or penalty imposed by either
Code Section 4975 or ERISA Section 502(l) or a violation of ERISA Section 406.

        (k)   Schedule 3.12(k) lists all funded Welfare Plans that provide
benefits to current or former employees of Target. The funding under each
Welfare Plan does not exceed and has not exceeded the limitations under Code
Sections 419A(b) and Code 419A(c). Target is not subject to taxation on the
income of any Welfare Plan's welfare benefit fund (as such term is defined in
Code Section 419(e)) under Code Section 419A(g).

        (l)    Except as required by Legal Requirements, the consummation of the
Contemplated Transactions will not accelerate the time of vesting or the time of
payment, or increase the amount, of compensation due to any director, employee,
officer, former employee or former officer of Target. There are no contracts or
arrangements providing for payments that could subject any person to liability
for tax under Code Section 4999.

        (m)  Except for the continuation coverage requirements of COBRA, Target
has no obligations or potential liability for benefits to employees, former
employees or their respective dependents following termination of employment or
retirement under any of the Employee Plans that are Welfare Plans.

        (n)   No written or oral representations have been made to any employee
or former employee of Target concerning the employee benefits of Buyer or
Surviving LLC.

27

--------------------------------------------------------------------------------





        (o)   Target has (i) filed or caused to be filed all returns and reports
on the Employee Plans that it is required to file and (ii) paid or made adequate
provision for all fees, interest, penalties, assessments or deficiencies that
have become due pursuant to those returns or reports or pursuant to any
assessment or adjustment that has been made relating to those returns or
reports. All other fees, interest, penalties and assessments that are payable by
or for Target have been timely reported, fully paid and discharged. There are no
unpaid fees, penalties, interest or assessments due from Target or from any
other person that are or could become an Encumbrance on any Target Asset or
could otherwise adversely affect the businesses of the Target Asset. Target has
collected or withheld all amounts that are required to be collected or withheld
by them to discharge their obligations in connection with its Employee Plans,
and all of those amounts have been paid to the appropriate governmental agencies
or set aside in appropriate accounts for future payment when due.

        3.13.    Compliance with Legal Requirements; Governmental
Authorizations    

        (a)   Except as set forth in Schedule 3.13(a) and other than those Legal
Requirements that are governed by Section 3.7: (i) Target is, and at all times
has been, in full compliance with each Legal Requirement that is or was
applicable to it or to the conduct or operation of its business or the ownership
or use of any of its assets except where the failure to be in compliance could
not have a Material Adverse Effect; (ii) no event has occurred or circumstance
exists that (with or without notice or lapse of time) (A) may constitute or
result in a violation by Target of, or a failure on the part of Target to comply
with, any Legal Requirement or (B) may give rise to any obligation on the part
of Target to undertake, or to bear all or any portion of the cost of, any
remedial action of any nature, except where such event or circumstance could not
have a Material Adverse Effect; and (iii) Target has not received any notice or
other communication (whether oral or written) from any Governmental Body or any
other Person regarding, (A) any actual, alleged or potential violation by Target
of, or failure on the part of Target to comply with, any Legal Requirement or
(B) any actual, alleged or potential obligation on the part of Target to
undertake, or to bear all or any portion of the cost of, any remedial action of
any nature.

        (b)   Schedule 3.13(b) contains a complete and accurate list of each
Governmental Authorization that is held by Target related to the Assets or that
is held by a Person other than Target that is required in connection with the
present and contemplated operation of the Assets. Each Governmental
Authorization listed or required to be listed in Schedule 3.13(b) is valid and
in full force and effect. Except as set forth in Schedule 3.13(b): (i) Target
has been in full compliance with all of the terms and requirements of each
Governmental Authorization identified or required to be identified in
Schedule 3.13(b) except where the failure to be in compliance would not
reasonably by expected to have a Material Adverse Effect; (ii) no event has
occurred or circumstance exists that may (with or without notice or lapse of
time) (A) constitute or result directly or indirectly in a violation of Target
or a failure on the part of Target to comply with any term or requirement of any
Governmental Authorization listed or required to be listed in Schedule 3.13(b)
or (B) result directly or indirectly in the revocation, withdrawal, suspension,
cancellation or termination of, or any modification to, any Governmental
Authorization listed or required to be listed in Schedule 3.13(b) except where
such event or circumstance could not have a Material Adverse Effect; and
(iii) Target has not received any notice or other communication (whether oral or
written) from any Governmental Body or any other Person regarding (A) any
actual, alleged, possible or potential violation by Target of or failure on the
part of Target to comply with any term or requirement of any Governmental
Authorization or (B) any actual, proposed, possible or potential revocation,
withdrawal, suspension, cancellation, termination of or modification to any
Governmental Authorization.

28

--------------------------------------------------------------------------------






        3.14.    Legal Proceedings; Orders    

        (a)   Except as set forth in Schedule 3.14(a), there is no pending or,
to Target's Knowledge, threatened Proceeding: (i) by or against Target or that
otherwise relates to or may affect the business of, or any of the assets owned
or used by, Target; or (ii) that challenges, or that may have the effect of
preventing, delaying, making illegal or otherwise interfering with, any of the
Contemplated Transactions. There are no Proceedings listed or required to be
listed in Schedule 3.14(a) that could have a Material Adverse Effect. There is
no Proceeding with respect to which the defense is not being provided by the
insurer under the insurance policies referenced in Section 3.17.

        (b)   Except as set forth in Schedule 3.14(b), there is no Order to
which Target, its business or any of the Assets is subject, and Target is and
has been in compliance with all terms and requirements of each Order to which it
or any of the Assets is or has been subject.

        3.15.    Absence of Certain Changes and Events    

        Except as set forth in Schedule 3.15, except for the transactions and
transfers contemplated or consummated under the Desert APA (including the
distributions to Target and to Target Members of the consideration payable
thereunder), since the date of the Balance Sheet, Target has conducted its
business only in the Ordinary Course of Business and there has not been any:

        (a)   Amendment to the Governing Documents of Target;

        (b)   Damage to or destruction or loss of any of the Assets, whether or
not covered by insurance except where such damage or destruction could not
otherwise have a Material Adverse Effect;

        (c)   Sale (other than sales processing, use or other disposition of
Inventories and collection of Accounts Receivable in the Ordinary Course of
Business, and depletion of Concessions Inventories not in the Ordinary Course of
Business), lease or other disposition of any Asset or property of Target or the
creation of any Encumbrance on any Asset;

        (d)   Cancellation or waiver of any claims or rights with a value to
Target in excess of $250,000; or

        (e)   Material Contract outside the Ordinary Course of Business entered
into by Target or any Subsidiary;

        (f)    Acceleration, termination, material modification to, or
cancellation of any Material Contract to which Target or Desert is a party or by
which any of them is bound;

        (g)   Encumbrance by Target or Desert upon any of its Assets, tangible
or intangible;

        (h)   Material capital investment in, or any material loan to, any other
Person by Target or Desert;

        (i)    Creation, incurrence, assumption, or guarantee in aggregate
indebtedness for borrowed money and capitalized lease obligations by Target or
Desert;

        (j)    Issuance, sale, or other disposition of any of Interests, or
grant of any options, warrants, or other rights to purchase or obtain (including
upon conversion, exchange, or exercise) any of its Interests by Target or
Desert;

        (k)   Declaration, set aside, or payment of any dividend or distribution
with respect to its Interests (whether in cash or in kind) or redemption,
purchase, or other acquisition of any of its Interests by Target or Desert,
except for regular, monthly distributions of cash to Target Members in the
ordinary course of business and consistent with past practice;

29

--------------------------------------------------------------------------------






        (l)    Loan to, or any other transaction with, any of Target's or
Desert's members, managers, officers, and employees or Affiliates;

        (m)  Grant of any increase in the base compensation of any of its
managers, officers, and employees outside the Ordinary Course of Business or any
other material change in employment terms for any of its managers, officers, and
employees outside the Ordinary Course of Business by Target or Desert;

        (n)   Amendment, modification, or termination of any bonus, profit
sharing, incentive, severance, or other plan, contract, or commitment for the
benefit of any of its directors, officers, and employees (or taken any such
action with respect to any other Employee Plan) by Target or Desert; and

        (o)   Commitment to any of the foregoing by Target or Desert.

        3.16.    Contracts; No Defaults    

        (a)   Except as set forth in Schedules 3.6(a), 3.12(a) and 3.16(a),
Target is not party to any oral or written (i) employment, consulting or
severance agreement, collective bargaining agreement, or pension,
profit-sharing, incentive compensation, deferred compensation stock purchase,
stock option, stock appreciation right, group insurance, severance pay, or
retirement plan or agreement or any similar Contract, (ii) Contract, mortgage,
note, installment obligation, agreement or other instrument relating to the
borrowing of money by Target or the guaranty of any obligation for the borrowing
of money by Target, (iii) Contract affecting the ownership of, leasing of, title
to, use of or any leasehold or other interest in any Target Lease, (iv) Contract
relating to the renovation or construction of any theatre, or Contract which
involves an obligation or right to receive payment of more than $50,000, (v) any
agreement concerning a partnership or joint venture; (vi) any capitalized lease
obligation; (vii) (A) any material Contract concerning confidentiality or
non-solicitation of employees or customers or (B) any Contract that restricts
Target from engaging in its business or from competing with other Persons or
from soliciting the customers of other Persons; (viii) any material Contract
with any of its Affiliates; (ix) any Contract under which the consequences of a
default or termination could have a have a Material Adverse Effect; or (xi) any
settlement, conciliation or similar Contract (collectively, "Material
Contracts"). Complete and correct copies of all Material Contracts have been
made available to Buyer by Target. All such Schedules contain an accurate and
complete list of all amendments, modifications, supplements, waivers, renewals
and extensions to the Material Contracts and the Target Leases.

        (b)   Except as set forth in Schedule 3.16(b), (i) Target Contract is in
full force and effect and is valid and enforceable in accordance with its terms
against Target except as the enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium and
similar laws affecting the rights of creditors generally and by equitable
principles, and to the Knowledge of Target each other Person party thereto; and
(ii) Target Contract will be enforceable by Surviving LLC after the Merger
without the consent of any other Person.

        (c)   Except as set forth in Schedule 3.16(c), (i) Target is, and has
been, in compliance with all applicable terms and requirements of Target
Contract except where such non-compliance could not otherwise have a material
Adverse Effect; (ii) to Target's Knowledge each other Person that has any
Liability under any Target Contract, is, and has been, in full compliance with
all applicable terms and requirements of such Contract; (iii) no event has
occurred or circumstance exists as a result of any act or omission by Target
that may give any other Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or payment under,
or to cancel, terminate or modify, any Target Contract; (iv) no event has
occurred or circumstance exists as a result of any act or omission of Target
that would cause the creation of any Encumbrance affecting any of the Assets;
and (v) Target has not given to or received from any

30

--------------------------------------------------------------------------------






other Person any notice or other communication (whether oral or written)
regarding any actual, alleged or potential violation or breach of, or default
under, any Target Contract.

        (d)   Target is not involved in any renegotiations of, attempts to
renegotiate or outstanding rights to renegotiate any material amounts paid or
payable to Target under Target Contract with any Person having the contractual
or statutory right to demand or require such renegotiation and no such Person
has made written demand on Target for such renegotiation.

        3.17.    Insurance    

        (a)   Schedule 3.17(a) sets forth the following information with respect
to each insurance policy (including policies providing property, casualty,
liability, and workers' compensation coverage and bond and surety arrangements)
with respect to which Target or Desert is a party, a named insured, or otherwise
the beneficiary of coverage (but excluding any policies solely covering assets
of Desert to be acquired by Buyer pursuant to the Desert APA):

          (i)  the name, address, and telephone number of the agent;

         (ii)  the name of the insurer, the name of the policyholder, and the
name of each covered insured;

        (iii)  the policy number and the period of coverage;

        (iv)  the scope (including an indication of whether the coverage is on a
claims made, occurrence, or other basis) and amount (including a description of
how deductibles and ceilings are calculated and operate) of coverage; and

         (v)  a description of any retroactive premium adjustments or other
material loss-sharing arrangements.

        (b)   Except as set forth in Schedule 3.17(b): (i) all policies of
insurance to which Target is a party or that provide coverage to Target (but
excluding any policies solely covering assets of Desert to be acquired by Buyer
pursuant to the Desert APA): (A) are valid and outstanding; (B) taken together,
provide adequate insurance coverage for the Assets and the operations of Target
for all risks normally insured against by a Person carrying on the same business
or businesses as Target in the same location (ii) Target has not received
(A) any refusal of coverage or any notice that a defense will be afforded with
reservation of rights or (B) any notice cancellation or any other indication
that any policy of insurance is no longer in full force or effect or that the
issuer of any policy of insurance is not willing or able to perform its
obligations thereunder; (iii) Target has paid all premiums due, and has
otherwise performed all of its obligations, under each policy of insurance to
which it is a party or that provides coverage to Target and (iv) Target has
given notice to the insurer of all claims of which Target has Knowledge that may
be insured thereby. Schedule 3.17(b) describes any self-insurance arrangements
regarding Target.

        3.18.    Environmental Matters    

        (a)   Except as disclosed in Schedule 3.18:

          (i)  With respect to the operations at, on or affecting the Real
Property, Target has complied and is in compliance with, all Environmental Laws.

         (ii)  Target has no and will not have any liability, under any
Environmental Law, nor is Target responsible for any liability of any other
Person under any Environmental Law, whether by contract, by operation of law or
otherwise, with respect to facts, circumstances, Releases or conditions
(A) first existing, initiated or occurring during Target's tenancy at any Real
Property; (B) of which Target has Knowledge; or (C) caused by Target or Target's
employees, agents, contractors, subcontractors, officers or directors ("Target
Parties"). No Environmental

31

--------------------------------------------------------------------------------






Claim is pending, or to Target's Knowledge, threatened against or relating to
Target respecting any Real Property.

        (iii)  Target has been duly issued and currently maintains all
Environmental Permits necessary to operate the assets of Target at the Real
Property as currently operated. A true and complete list of all such
Environmental Permits is set out in the Schedule 3.18. All of Target's
Environmental Permits are transferable and none require consent, notification,
or other action to remain in full force and effect following consummation of the
transaction contemplated by this Agreement.

        (iv)  None of the following first became present at any Real Property
during Target's ownership, operation or tenancy at any Real Property, none of
the following became present at the Real Property as a result of the actions of
Target Parties, and, to Target's Knowledge, none of the following currently
exist at the Real Property: (A) underground improvements, including but not
limited to treatment or storage tanks, or underground piping associated with
such tanks, used currently or in the past for the management of Hazardous
Materials, (B) a dump or landfill; (C) filled in land or wetlands; (D) PCBs;
(E) asbestos-containing materials; or (F) toxic mold.

         (v)  Target has not arranged, by contract, agreement, or otherwise, for
the transportation, treatment or disposal of Hazardous Materials originating at
the Real Property at any location such that it is or could be liable for
Remediation of such location pursuant to Environmental Laws.

        (b)   Target has furnished to Buyer or shall deliver to Buyer in
accordance herewith within 10 days after execution of this Agreement, copies of
all environmental assessments, reports, audits and other documents in Target's
Possession that relate to the current or past environmental condition of any
Real Property or Target's past or present compliance with or liability under
Environmental Laws respecting any Real Property, a true and complete list of
which is set forth in Schedule 3.18(b). To Target's Knowledge, all such
information that Target has furnished to Buyer is accurate and complete.

        3.19.    Employees; Labor Disputes; Compliance    

        (a)   Target has complied in all respects with all Legal Requirements
relating to employment practices, terms and conditions of employment, equal
employment opportunity, nondiscrimination, immigration, wages, hours, benefits,
collective bargaining, the payment and withholding of Taxes and occupational
safety and health except where such non-compliance could not otherwise have a
Material Adverse Effect. No claim or proceeding is pending, or to Target's
Knowledge, threatened with respect to any actual, alleged, or potential failure
to comply with any of the foregoing Legal Requirements.

        (b)   Except as disclosed in Schedule 3.19(b), (i) Target has not been,
and is not now, a party to any collective bargaining agreement or other labor
contract; (ii) there has not been, there is not presently pending or existing,
and to Target's Knowledge there is not threatened, any strike, slowdown,
picketing, work stoppage or employee grievance process involving Target;
(iii) there is not pending or, to Target's Knowledge, threatened against or
affecting Target any Proceeding relating to the alleged violation of any Legal
Requirement pertaining to labor relations or employment matters, including any
charge or complaint filed with the National Labor Relations Board or any
comparable Governmental Body, and there is no organizational activity or other
labor dispute against or affecting Target or its Assets (including the Real
Property); (v) no application or petition for an election of or for
certification of a collective bargaining agent is pending; (vi) no grievance or
arbitration Proceeding exists that might have an adverse effect upon Target or
the conduct of its business; (vii) there is no lockout of any employees by
Target, and no

32

--------------------------------------------------------------------------------






such action is contemplated by Target; and (viii) to Target's Knowledge there
has been no charge of discrimination filed against or threatened against Target
with the Equal Employment Opportunity Commission or similar Governmental Body.

        3.20.    Intellectual Property    

        (a)   Except for the Marks and off-the-shelf computer programs, there
are no other Intellectual Property Assets.

        (b)   Subject to the rights of use of Signature Theatres, LLC and
Turlock Cinemas, LLC, Target is the sole owner of, and has the right to sell or
license the Marks to Buyer, free and clear of all Encumbrances. The Marks
constitute all the trademarks and service marks owned or used by Target in
connection with the operation of the Target Assets. There is no pending or to
Target's Knowledge, threatened opposition or other legal or governmental
proceeding before any court or registration authority against or involving the
Marks. To Target's Knowledge, Buyer's use of the Marks in a manner consistent
with Target's use prior to the Effective Date will not interfere with, infringe
upon or misappropriate any intellectual property right of any third party. There
are no settlements, judgments, orders or other agreements which restrict the
rights of Target, and which may restrict the rights of Buyer, to use the Marks
in connection with the Target Assets. The Contemplated Transactions will not
require any Governmental Authorization or the Consent of any third party in
respect of the Marks.

        (c)   Schedule 3.20(d) contains a complete and accurate list and summary
description, and Target has delivered to Buyer accurate and complete copies, of
all Contracts relating to the Intellectual Property Assets. There are no
outstanding or, to Target's Knowledge, threatened disputes or disagreements with
respect to any such Contract.

        3.21.    Notes and Accounts Receivable    

        All notes and accounts receivable of Target and Desert are reflected
properly on their books and records, are valid receivables subject to no setoffs
or counterclaims except as reflected or disclosed in the Balance Sheet or the
notes thereto, are current and collectible, and will be collected in accordance
with their terms at their recorded amounts, subject only to the reserve for bad
debts set forth on the face of the Balance Sheet (rather than in any notes
thereto) as adjusted for operations and transactions through the Closing Date.

        3.22.    Powers of Attorney    

        There are no outstanding powers of attorney granted by Target in favor
of any third-party attorney-in-fact, except as shall have been terminated or
revoked by Target prior to the Closing.

        3.23.    Brokers or Finders    

        Neither Target nor any of its Representatives have incurred any
obligation or liability, contingent or otherwise, for brokerage or finders' fees
or agents' commissions or other similar payments in connection with the sale of
Target's business or Assets or the Contemplated Transactions.

        3.24.    Transactions with Affiliates    

        Except as set forth on Schedule 3.24, as of the Closing Date, no current
or former manager, director, executive officer or member of Target or any
Affiliate of Target will be party to any Material Contract or Target Lease or,
to Target's Knowledge, has a material interest in any Material Contract or
Target Lease.

        3.25.    Representations and Warranties    

        Other than with respect to the representations and warranties made in
Article 4 of this Agreement and the ancillary agreements and certificates hereto
(and subject to the limitations contained in and

33

--------------------------------------------------------------------------------



provisions of this Agreement), Target acknowledges that neither Buyer nor any of
its Affiliates or Representatives makes or has made any representation or
warranty, either express or implied, including as to the accuracy or
completeness of or will have any Liability with respect to any of the
information provided or made available to Target or their Representatives.

4.     REPRESENTATIONS AND WARRANTIES OF BUYER

        Buyer represents and warrants to Target that the following statements
contained in this Article 4 are accurate as of the date of this Agreement:

        4.1.    Organization and Good Standing    

        Buyer is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, with full corporate power and
authority to conduct its business as it is now conducted.

        4.2.    Authority; No Conflict    

        This Agreement constitutes the legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms, except as the
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium and similar laws affecting the
rights of creditors generally and by equitable principles. Upon the execution
and delivery by Buyer of this Agreement, the Holdback Escrow Agreement and each
other agreement to be executed or delivered by Buyer at Closing (collectively,
the "Buyer's Closing Documents"), each of the Buyer's Closing Documents will
constitute the legal, valid and binding obligation of Buyer, enforceable against
Buyer in accordance with its respective terms, except as the enforcement thereof
may be limited by applicable bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium and similar laws affecting the rights of creditors
generally and by equitable principles. Buyer has the power and authority to
execute and deliver this Agreement and the Buyer's Closing Documents and to
perform its obligations under this Agreement and the Buyer's Closing Documents,
and such action has been duly authorized by all necessary corporate action.

        4.3.    Brokers or Finders    

        Neither Buyer nor any of its Representatives have incurred any
obligation or liability, contingent or otherwise, for brokerage or finders' fees
or agents' commissions or other similar payment in connection with the
Contemplated Transactions.

34

--------------------------------------------------------------------------------



        4.4.    Representations and Warranties    

        (a)   Other than with respect to the representations and warranties made
in Article 3 of this Agreement as modified by the Disclosure Schedule and the
ancillary agreements and certificates hereto (and subject to the limitations
contained in and provisions of this Agreement), Buyer acknowledges that none of
Target or any of its Affiliates or Representatives makes or has made any
representation or warranty, either express or implied, including as to the
accuracy or completeness of or will have any Liability with respect to any of
the information provided or made available to Buyer or its Representatives.

        (b)   Buyer further acknowledges that any projections, pro formas and
forecasts provided by Target to Buyer and prepared in good faith and based on
reasonable assumptions for Target's operations and business practices are not to
be viewed as facts or representations or warranties by Target, and that actual
results of operations during the periods covered by such forecasts, pro formas
and projections (whether conducted by Target or by Buyer) may differ from the
projected or forecasted results; and no such differences shall constitute a
breach by any Target of a representation or warranty.

5.     COVENANTS OF TARGET PRIOR TO CLOSING

        5.1.    Access and Investigation    

        (a)   Between the date of this Agreement and the Closing Date, and upon
reasonable advance notice received from Buyer, Target shall (a) afford Buyer and
its Representatives (collectively, "Buyer Group") reasonable access, during
regular business hours, to Target's personnel, properties, Contracts,
Governmental Authorizations, books and Records and other documents and data,
such rights of access to be exercised in a manner that does not unreasonably
interfere with the operations of Target; (ii) permit Buyer Group to make copies
at Buyer's sole expense of all such Contracts, Governmental Authorizations,
books and Records and other existing documents and data as Buyer may reasonably
request; (ii) furnish Buyer Group with such additional financial, operating and
other data and information relating to the Assets as Buyer may reasonably
request; and (iv) otherwise cooperate and assist, to the extent reasonably
requested by Buyer, with Buyer's investigation of the properties, assets and
financial condition related to Target.

        (b)   In addition, Buyer shall have the right to have the Real Property,
and Tangible Personal Property inspected by Buyer Group, at Buyer's sole cost
and expense, for purposes of determining the physical condition and legal
characteristics of the Real Property and Tangible Personal Property, including
such engineering, seismic, asbestos, environmental and mold surveys and
inspections as Buyer deems appropriate. Any such inspection shall be scheduled
upon reasonable advance notice to Target and conducted as described in
clause (i) above and, if applicable, as hereinafter provided. In the event
subsurface testing, any testing involving the taking of samples or other
physically destructive or invasive testing is recommended by any of Buyer Group,
no such testing shall be performed without the prior consent of Target (which
shall not be unreasonably withheld) and, if required under the Target Lease, the
lessor or sublessor thereunder. Subject to applicable Legal Requirements, upon
the completion of any inspection or test, Buyer shall reasonably restore the
Real Property to its condition prior to such inspection or test. Buyer shall
indemnify Target and hold harmless Target and will reimburse Target for Damages
to the extent caused by Buyer in connection with its physical inspection of the
Real Property conducted pursuant to this Section 5.1(b); except that in no event
shall Buyer be deemed to have caused Damages as a result of Buyer's discovery of
any adverse condition.

35

--------------------------------------------------------------------------------






        5.2.    Operation of the Business of Target    

        Between the date of this Agreement and the Closing, except for the
transactions and transfers contemplated or consummated under the Desert APA
(including the distributions to Target and to Target Members of the
consideration payable thereunder), each of Target and Desert shall:

        (a)   conduct its business only in the Ordinary Course of Business
(provided that Target may deplete its Concessions Inventories in anticipation of
the Closing, if Target so chooses);

        (b)   without making any commitment on Buyer's behalf, use its
Reasonable Best Efforts to preserve intact its current business organization,
keep available the services of its officers, managers, employees and agents and
maintain its relations and good will with customers, landlords, creditors,
employees, agents and others having business relationships with it;

        (c)   provide copies of theatre renovation or construction plans related
to the Real Property and any material changes to such plans;

        (d)   make no material changes in management personnel;

        (e)   maintain the Assets in a state of repair and condition that
complies with Legal Requirements and is consistent with the requirements and
normal conduct of Target's business;

        (f)    keep in full force and effect, without amendment, all material
rights relating to Target's business;

        (g)   comply with all Legal Requirements and contractual obligations
applicable to the operations of Target's business;

        (h)   continue in full force and effect the insurance coverage under its
policies or substantially equivalent policies;

        (i)    cooperate with Buyer and assist Buyer in identifying the
Governmental Authorizations required by Buyer to operate the business from and
after the Closing Date and either transferring existing Governmental
Authorizations of Target to Surviving LLC, where permissible, or obtaining new
Governmental Authorizations for Surviving LLC;

        (j)    not declare, set aside or pay any dividend, distribution or other
amount with respect to its and Desert's Interest, except for such monthly
distributions as are made in the Ordinary Course of Business, or redeem,
purchase or otherwise acquire any of its or Desert's Interest or amend its
Governing Documents; and

        (k)   maintain all books and Records of Target and Desert relating to
Target's and Desert's business in the Ordinary Course of Business.

        5.3.    Negative Covenant    

        Except as otherwise expressly permitted herein, between the date of this
Agreement and the Closing Date, Target shall not, (a) take any affirmative
action, or fail to take any reasonable action within its control, as a result of
which any of the changes or events listed in Section 3.11 and Section 3.15 would
occur or reasonably be expected to occur; (b) terminate, cancel, amend, modify,
supplement or waive performance of any Contract, Target Lease or Governmental
Authorization or take any other action with respect to any of the foregoing in a
manner that is not in the Ordinary Course of Business or amend any theatre
construction or renovation plans without the prior consent of Buyer, which
consent shall not be unreasonably withheld or enter into any construction
contracts other than with respect to the projects that are the subject of the
Development Agreements and upon the prior consent of Buyer, which consent shall
not be unreasonably withheld; (c) allow the levels of supplies or other
materials included in the Inventories to vary materially from the levels
customarily maintained except as permitted by the Concessions Letter Agreement;
or (d) enter into any

36

--------------------------------------------------------------------------------




compromise or settlement of any litigation, proceeding or governmental
investigation relating to the Assets or the business of Target.

        5.4.    Required Approvals    

        As promptly as practicable after the date of this Agreement, Target
shall make all filings required to be made by them to obtain Governmental
Authorizations or pursuant to Legal Requirements in order to consummate the
Contemplated Transactions. Target and Desert also shall cooperate with Buyer and
its Representatives with respect to all filings that Buyer elects to make or,
pursuant to Legal Requirements or to obtain a Governmental Authorization, shall
be required to make in connection with the Contemplated Transactions. Target
also shall cooperate with Buyer and its Representatives in obtaining all
Consents; provided, however, that Target shall not be required to dispose of or
make any change to its business, expend any material funds or incur any other
burden in order to comply with this Section 5.4.

        5.5.    Notification    

        Between the date of this Agreement and the Closing, Target shall
promptly notify Buyer in writing if it becomes aware of (a) any fact or
condition that causes or constitutes a breach of its representations and
warranties made as of the date of this Agreement or (b) the occurrence after the
date of this Agreement of any fact or condition that would or be reasonably
likely to (except as expressly contemplated by this Agreement) cause or
constitute a breach of any such representation or warranty had that
representation or warranty been made as of the time of the occurrence of, or
Target's discovery of, such fact or condition. Should any such fact or condition
require any change to the Disclosure Schedule, Target shall promptly deliver to
Buyer a supplement to the Disclosure Schedule specifying such change. Such
delivery shall not be deemed to amend or supplement Target's Disclosure Schedule
or prevent or cure any breach or affect any rights of Buyer under Article 7,
Article 9 and Article 11. During the same period, Target also shall promptly
notify Buyer of the occurrence of any breach of any covenant of Target in this
Article 5 or of the occurrence of any event that may make the satisfaction of
the conditions in Article 7 impossible or unlikely.

        5.6.    Reasonable Best Efforts    

        Target shall use its Reasonable Best Efforts to cause the conditions in
Article 7 to be satisfied by the Scheduled Closing Date.

        5.7.    Interim Financial Statements    

        Until the Closing Date, Target shall deliver to Buyer within ten days
after the end of each month and within 45 days after the end of each fiscal
quarter a copy of the financial statements for such month and fiscal quarter,
respectively. Such financial statements and the deliveries under Section 2.8
shall be prepared in a manner and containing information consistent with and
certified by Target's chief financial officer as to compliance of such financial
statements with the third, fourth and fifth sentences of Section 3.4.

        5.8.    Payment of Liabilities    

        Between the date hereof and the Effective Time, Target shall pay or
otherwise satisfy in the Ordinary Course of Business all of its Liabilities and
obligations which become due and payable.

        5.9.    Current Evidence of Title    

        (a)   As soon as is reasonably possible, the parties shall cause to be
furnished to Buyer, at Target's expense, preliminary title reports issued by the
Title Company for each of the leasehold estates under the Target Leases,
together with complete and legible copies of all recorded documents appearing as
exceptions thereon (the "Title Documents"). As soon as reasonably possible,
Target shall cause to be furnished to Buyer, at Target's expense, (i) true and
complete

37

--------------------------------------------------------------------------------



copies of all policies of title insurance previously obtained by Target with
respect to the Target Leases, the Real Property or any portion thereof, which
are in Target's Possession, and (ii) true and complete copies of all boundary,
land or ALTA surveys, if any, of the Real Property or any portion thereof, in
Target's Possession.

        (A)  Buyer shall have the right, but not the obligation, at Buyer's sole
cost and expense, to cause to be furnished to the Title Company a current survey
of all or any portion of the Real Property or a current update of a pre-existing
survey.

        (B)  On or before the Due Diligence Deadline, Buyer shall deliver to
Target written notice setting forth its objections, if any, to the exceptions to
title reflected therein or in the updated surveys (the "Disapproved
Exceptions"). At or prior to Closing, Target shall cause the removal of all
voluntary monetary liens, all involuntary monetary liens which exist to Target's
Knowledge as of the date hereof and all other involuntary monetary liens having
a face amount of less than $1,000,000 individually, provided that Target shall
only be obligated to discharge such voluntary and involuntary liens to the
extent attributable to an act or omission of Target or persons claiming under or
through Target (as distinct from Target's lessor or master lessor, as
applicable), and provided further that Target shall not be obligated to
discharge the liens of real property taxes and assessments that are not yet
delinquent, such taxes being prorated pursuant to this Agreement. Target shall
make Reasonable Best Efforts to remove all other Disapproved Exceptions that are
reasonably disapproved by Buyer, but Target shall not be required to incur any
substantial costs or to institute litigation in connection therewith. Such
removal may be by way of deletion of the exception or by endorsement over the
exception by the Title Company (and may be accomplished by Target by bonding) in
form and substance satisfactory to Buyer. If any new exception shall appear in
any supplement to the Title Documents and if such new exception existed prior to
the date hereof but was not disclosed in the Title Documents, then Buyer shall
have the right to object in writing to such exception within five (5) Business
Days after Buyer's receipt of such supplement, and such exception shall
thereafter be a Disapproved Exception. If such new exception did not exist prior
to the date hereof, then Target shall promptly (but not later than Closing)
remove such exception to Buyer's satisfaction subject to the limitations set
forth above on Target's removal obligations respecting involuntary monetary
liens, and provided Target shall have no obligation to remove new exceptions
caused by the acts or omissions of Buyer or its Representatives. If Target fail
to cause the removal of any exception which Target is obligated by this
paragraph to remove, then Buyer's election to close shall not constitute a
waiver of Buyer's rights hereunder, which shall survive Closing.

        (C)  As contemplated by Section 7.7, it shall be a condition to Buyer's
obligation to close that Title Company be unconditionally committed at Closing,
subject only to the payment of the applicable premium, to issue policies of
title insurance (the "Title Policies") with respect to Target Leases in amounts
reasonably acceptable to Buyer and the Title Company (but in no event shall the
aggregate amount exceed the Merger Consideration), naming Buyer as insured and,
if requested, Buyer's lender as insured, and containing no exceptions other than
those which Buyer has approved in writing pursuant to Section 5.9(a). The Title
Policies for the Target Leases naming Surviving LLC as insured shall be the ALTA
Extended Coverage Leasehold Owner's Policy of Title Insurance—1970 Form and the
Title Policies for the Target Leases naming Surviving LLC's lender as insured
shall be the ALTA Extended Coverage Leasehold Lender's Policy of Title
Insurance—1970 Form, if and so long as Buyer obtains Title Company's written
commitment prior to the Due Diligence Deadline to issue such forms, otherwise
Buyer shall accept the corresponding current ALTA form policies. If coverage
equivalent to new Title Policies can be obtained with endorsements to the
existing Title

38

--------------------------------------------------------------------------------






Policies, if any, previously issued to Target respecting the Target Leases, the
term Title Policies shall be deemed to be a reference to such endorsement.

        (b)   Buyer shall have the right, but not the obligation, to conduct
complete and current searches, at Buyer's sole cost and expense, in the name of
Target and other appropriate parties of all Uniform Commercial Code Financing
Statements records maintained by the Secretary of State of the state in which
Target is organized, the state in which Target maintains its principal place of
business, each jurisdiction in which a filing would be required in order to
perfect a security interest in the Assets, the clerk or recorder of deeds (or
other governmental office where real property documents are filed for recording)
of each county in which any Target Lease is located and wherever else Target or
Buyer, based upon its investigation, is aware that a Uniform Commercial Code
Financing Statement has been filed. Prior to Closing, Target shall deliver to
Buyer releases, termination statements and other documents as may be necessary
to provide reasonable evidence that all items of intangible personal property,
Tangible Personal Property and fixtures comprising a part of the Assets are free
and clear of Encumbrances, other than as permitted under this Agreement.

        (c)   On or before the Due Diligence Deadline, Buyer shall deliver to
Target a written notice setting forth its objections, if any, to the physical
condition of the Real Property. Target shall use Reasonable Best Efforts to cure
each such objection to Buyer's reasonable satisfaction on or before the Closing
Deadline; provided however, that Target shall not be required to spend more than
$25,000 to cure any individual objection, or $500,000 in the aggregate to cure
all such objections.

        (d)   Nothing herein waives Buyer's right to claim a right to
indemnification as provided in Section 11.2 if Buyer suffers Damages as a result
of any breach by Target of any express representation by Target set forth in
this Agreement with respect to the condition of title to the Real Property.

        5.10.    Tax Matters    

        Without the prior written consent of Buyer, neither Target nor Desert
shall make or change any election, change an annual accounting period, adopt or
change any accounting method, file any amended Tax Return, enter into any
closing agreement, settle any Tax claim or assessment relating to Target or
Desert, surrender any right to claim a refund of Taxes, consent to any extension
or waiver of the limitation period applicable to any Tax claim or assessment
relating to Target or Desert, or take any other similar action relating to the
filing of any Tax Return or the payment of any Tax, if such election, adoption,
change, amendment, agreement, settlement, surrender, consent or other action
would have the effect of increasing the Tax liability of Target or Desert or
Surviving LLC for any period ending after the Closing Date or decreasing any Tax
attribute of Target or any Subsidiary existing on the Closing Date.

        5.11.    Affiliate Guarantors    

        Buyer and Target shall use their Reasonable Best Efforts to assist the
Affiliate Guarantors in securing the release of the Affiliate Guarantors from
their respective obligations under the affiliate guarantees of the Target Leases
set forth in Schedule 5.11 ("Affiliate Guarantees"). Such Reasonable Best
Efforts of Buyer shall include Buyer's offer to provide a lease guaranty on
terms substantially equivalent to the Affiliate Guarantee. In the event that
such an Affiliate Guarantee is not released, then Buyer shall indemnify the
corresponding Affiliate Guarantor for Damages incurred by such Affiliate that
constitute an Assumed Liability to the extent incurred with respect to the
related Affiliate Guarantee in the same manner that Buyer indemnifies Target for
Assumed Liabilities pursuant to Article 11. Only for the purposes of the
foregoing indemnity as between Buyer and an Affiliate Guarantor, (a) a
Predecessor Tenant shall be considered an Affiliate Guarantor and (b) the
applicable

39

--------------------------------------------------------------------------------




Affiliate Guarantor shall have the same rights and procedural obligations as
those of a Target under Article 11.

        5.12.    Desert    

        In the event that Buyer acquires the assets of Desert pursuant to the
Desert APA, it is understood and agreed that as of the effective time of such
asset purchase, Target shall not cause Desert to enter into any contracts or
agreements or take any actions other than to comply with Legal Requirements.

6.     COVENANTS OF BUYER PRIOR TO CLOSING

        6.1.    Required Approvals    

        As promptly as practicable after the date of this Agreement, Buyer shall
make, or cause to be made, all filings required by Legal Requirements to be made
by it to consummate the Contemplated Transactions. Buyer also shall cooperate,
and cause its Representatives and Affiliates to cooperate, with Target (a) with
respect to all filings Target shall be required by Legal Requirements to make
and (b) in obtaining all Consents identified in Schedule 3.2(c), provided,
however, that Buyer shall not be required to dispose of or make any change to
its business, expend any material funds or incur any other burden in order to
comply with this Section 6.1.

        6.2.    Reasonable Best Efforts    

        Buyer shall use its Reasonable Best Efforts to cause the conditions in
Article 8 to be satisfied by the Scheduled Closing Date.

        6.3.    Notification    

        Between the date of this Agreement and the Closing, Buyer shall promptly
notify Target in writing if it becomes aware of (a) any fact or condition that
causes or constitutes a breach of its representations and warranties made as of
the date of this Agreement or (b) the occurrence after the date of this
Agreement of any fact or condition that would or be reasonably likely to (except
as expressly contemplated by this Agreement) cause or constitute a breach of any
such representation or warranty had that representation or warranty been made as
of the time of the occurrence of, or Buyer's discovery of, such fact or
condition. Should any such fact or condition require any change to the
Disclosure Schedule, Buyer shall promptly deliver to Target a supplement to the
Disclosure Schedule specifying such change. Such delivery shall not be deemed to
amend or supplement the Disclosure Schedule or prevent or cure any breach or
affect any rights of Target under Article 8, Article 9 and Article 11. During
the same period, Buyer also shall promptly notify Target of the occurrence of
any breach of any covenant of Buyer in this Article 6 or of the occurrence of
any event that may make the satisfaction of the conditions in Article 8
impossible or unlikely.

7.     CONDITIONS PRECEDENT TO BUYER'S OBLIGATION TO CLOSE

        Buyer's and Merger Subsidiary's obligations to effect the Merger and to
take the other actions required to be taken by them at the Closing is subject to
the satisfaction, at or prior to the Closing, of each of the following
conditions (any of which may be waived by Buyer, in whole or in part):

        7.1.    Accuracy of Representations    

        Target's representations and warranties in this Agreement (considered
collectively), and each of these representations and warranties (considered
individually), shall have been accurate in all material respects as of the date
of this Agreement, and shall be accurate in all material respects as of the time
of the Closing as if then made except to the extent that such representations
and warranties are qualified by the term "material," "Material Adverse Effect"
or similar qualification in which case such representations and warranties (as
so written, including the term "material", "Material Adverse Effect"

40

--------------------------------------------------------------------------------




or such similar qualification) shall be true and correct in all respects at and
as of the date of this Agreement and the Closing Date, in all cases without
giving effect to any supplement to the Disclosure Schedule. If Damages for a
breach or breaches of such representations and warranties exceed $167,786
individually or in the aggregate, such breach or breaches shall be deemed to be
a failure of the condition precedent set forth in this Section 7.1.

        7.2.    Target's Performance    

        All of the covenants and obligations that Target is required to perform
or to comply with pursuant to this Agreement at or prior to the Closing
(considered collectively), and each of these covenants and obligations
(considered individually), shall have been duly performed and complied with in
all material respects.

        7.3.    Consents    

        Each of the Consents set forth on Schedule 3.2(c) and required to be
obtained in connection with the Contemplated Transactions shall have been
obtained and shall be in full force and effect.

        7.4.    Additional Documents    

        Target shall have caused the documents and instruments required by
Section 2.2(a) and the following documents to be delivered (or tendered subject
only to Closing) to Buyer:

        (a)   an opinion of counsel of Target, dated the Closing Date, the
substance of which is set forth in Exhibit 7.4(a);

        (b)   releases of all Encumbrances on the Purchased Assets (other than
the Target Leases), other than Permitted Non-Real Property Encumbrances;

        (c)   evidence of termination of any management agreements between
Target or Desert and Signature Theatres Management, LLC;

        (d)   certificates dated as of a date not earlier than the third
Business Day prior to the Closing as to the good standing of Target and payment
of all applicable Taxes by Target, executed by the appropriate officials of the
State of Delaware and California and each jurisdiction in which Target is
licensed or qualified to do business as a foreign corporation as specified in
Schedule 3.1(a); and

        (e)   such other documents as Buyer may reasonably request for the
purpose of:

          (i)  evidencing the accuracy of Target's representations and
warranties;

         (ii)  evidencing the performance by Target or the compliance by Target,
with any covenant or obligation required to be performed or complied with by
Target;

        (iii)  evidencing the satisfaction of any condition referred to in this
Article 7; or

        (iv)  otherwise facilitating the consummation or performance of any of
the Contemplated Transactions.

        7.5.    No Injunction    

        There shall not be in effect any Legal Requirement or injunction or
other Order that (a) prohibits the consummation of the Contemplated Transaction,
(b) has been adopted as issued, or has otherwise become effective since the date
of this Agreement, (c) cause any of the Contemplated Transactions to be
rescinded following consummation, (d) adversely affect the right of Buyer to own
Surviving LLC Interests and to control Surviving LLC, Target and Desert, or
(e) materially and adversely affect the right of Buyer or Desert to own Target
and its Assets and to operate their business (and no such injunction, judgment,
order, decree, ruling, or charge shall be in effect).

41

--------------------------------------------------------------------------------




        7.6.    No Conflict    

        Neither the consummation nor the performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time), contravene or conflict with or result in a violation of or cause Buyer or
any Affiliate of Buyer (including Surviving LLC or Merger Subsidiary) to suffer
any adverse consequence under (a) any applicable Legal Requirement or Order or
(b) any Legal Requirement or Order that has been published by any Governmental
Body.

        7.7.    Title Insurance    

        Buyer shall have received irrevocable and binding commitments to issue
the Title Policies consistent with Section 5.9, if any, between Closing and
recordation. Target shall furnish to the Title Company a standard gap indemnity
in form sufficient to allow the Title Company to issue the Title Policies
without any exception for matters arising due to acts or omissions of Target (as
distinct from any acts or omissions of Target's lessor or master lessor, as
applicable) and otherwise in a form reasonably acceptable to Target.

        7.8.    Governmental Authorizations    

        Buyer shall have received such Governmental Authorizations as are
necessary or desirable to allow Buyer and Surviving LLC to operate the Assets
from and after the Closing.

        7.9.    Environmental Report; Physical Inspection    

        Buyer shall have obtained on or before the Due Diligence Deadline, at
Buyer's sole cost and expense, environmental site assessment reports and
physical inspection and structural engineering reports with respect to the Real
Property, which reports shall be acceptable in form and substance to Buyer in
its sole discretion and Buyer shall have conducted, at Buyer's sole cost and
expense, any further testing or diligence recommended in such reports. If Buyer
disapproves the results of any such inspections and investigations, then, in
addition to the rights specified in Section 9.1, Buyer shall have the right to
terminate this Agreement by written notice delivered to Target before the Due
Diligence Deadline. If Buyer fails so to terminate this Agreement on or before
the Due Diligence Deadline, then the condition precedent in this Section 7.9
shall be deemed waived by Buyer.

        7.10.    Target Lease Estoppels    

        Target shall have delivered to Buyer pursuant to Section 2.12 hereof, on
or prior to the Due Diligence Deadline, a Lessor Consent and Estoppel duly
executed and delivered by each lessor and master lessor under each of the Target
Leases, in form and substance satisfactory to Buyer.

        7.11.    REA and DDA Estoppels    

        Target shall have delivered to Buyer pursuant to Section 2.8 hereof on
or before the Due Diligence Deadline estoppels duly executed and delivered by
each of the other parties to the REAs, in form and substance reasonably
satisfactory to Buyer. Target shall have delivered to Buyer pursuant to
Section 2.8 hereof, consents from each of the agencies to the DDAs, in form and
substance reasonably satisfactory to Buyer.

        7.12.    SNDAs    

        Target shall have delivered to Buyer pursuant to Section 2.9 hereof on
or before the Due Diligence Deadline original non-disturbance agreements duly
executed, acknowledged and delivered by each of the parties described therein,
in recordable form and otherwise in form and substance satisfactory to Buyer.

42

--------------------------------------------------------------------------------




        7.13.    Memoranda of Lease    

        Target shall have delivered to Buyer pursuant to Section 2.10 hereof, on
or prior to the Due Diligence Deadline, original memoranda of lease duly
executed, acknowledged and delivered by the lessors under the Target Leases, in
recordable form and otherwise in form and substance satisfactory to Buyer.

        7.14.    Asset Purchase Agreement    

        The transactions contemplated by the Desert APA shall have been
consummated.

        7.15.    Resignations    

        Buyer shall have received the resignations, effective as of the Closing,
of each manager, director and officer of Target and Desert.

        7.16.    Target Real Property    

        No damage or destruction or other change has occurred with respect to
any of the Real Property or any portion thereof that, individually or in the
aggregate, would materially impair the use or occupancy of the Real Property or
the operation of the business of Target and Desert.

8.     CONDITIONS PRECEDENT TO TARGET'S OBLIGATION TO CLOSE

        Target's obligation to effect the Contemplated Transactions and to take
the other actions required to be taken by it at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by the Target in whole or in part):

        8.1.    Accuracy of Representations    

        All of Buyer's representations and warranties in this Agreement
(considered collectively), and each of these representations and warranties
(considered individually), shall have been accurate in all material respects as
of the date of this Agreement and shall be accurate in all material respects as
of the time of the Closing as if then made except to the extent that such
representations and warranties are qualified by the term "material" or similar
qualification in which case such representations and warranties (as so written,
including the term "material" or such similar qualification) shall be true and
correct in all respects at and as of the date of this Agreement and the Closing
Date.

        8.2.    Buyer's Performance    

        All of the covenants and obligations that Buyer is required to perform
or to comply with pursuant to this Agreement at or prior to the Closing
(considered collectively), and each of these covenants and obligations
(considered individually), shall have been performed and complied with in all
material respects. Without limiting the generality of the foregoing, Buyer shall
have tendered payment of the Merger Consideration in the manner required under
this Agreement

        8.3.    Additional Documents    

        (a)   Buyer shall have caused the documents and instruments required by
Section 2.2(b) and the following documents to be delivered (or tendered subject
only to Closing) to Target Representative such other documents as Target may
reasonably request for the purpose of:

          (i)  evidencing the accuracy of any representation or warranty of
Buyer,

         (ii)  evidencing the performance by Buyer of, or the compliance by
Buyer with, any covenant or obligation required to be performed or complied with
by Buyer, or

        (iii)  evidencing the satisfaction of any condition referred to in this
Article 8; or

43

--------------------------------------------------------------------------------






        (iv)  otherwise facilitating the consummation or performance of the
Contemplated Transactions.

        (b)   Buyer shall have caused to be delivered to the Target
Representative, an opinion of Buyer's counsel, dated the Closing Date, the
substance of which is set forth in Exhibit 8.3(b).

        8.4.    No Injunction    

        There shall not be in effect any Legal Requirement or any injunction or
other Order that (a) prohibits the consummation of the Contemplated Transactions
and (b) has been adopted or issued, or has otherwise become effective, since the
date of this Agreement.

        8.5.    Asset Purchase Agreement    

        The transactions contemplated by the Desert APA shall have been
consummated.

9.     TERMINATION

        9.1.    Termination Events    

        By notice given prior to or at the Closing, subject to Section 9.2, this
Agreement may be terminated as follows:

        (a)   by Buyer if a material breach of any provision of this Agreement
has been committed by Target and such breach has not been waived by Buyer or
cured within 10 days by Target after written notice from Buyer thereof;

        (b)   by Target if a material breach of any provision of this Agreement
has been committed by Buyer and such breach has not been waived by Target or
cured within 10 days by Buyer after written notice from Target of the breach;

        (c)   by either Buyer or Target if the Closing has not occurred (other
than through the failure of any party seeking to terminate this Agreement to
comply fully with its obligations under this Agreement) on or before the Closing
Deadline; or

        (d)   by mutual consent of Buyer and Target, at any time.

44

--------------------------------------------------------------------------------



        9.2.    Effect of Termination    

        (a)   Each party's right of termination under Section 9.1 is in addition
to any other rights it may have under this Agreement or otherwise, and the
exercise of such right of termination will not be an election of remedies.
Notwithstanding the foregoing, if this Agreement is terminated pursuant to
Section 9.1 by any party, such termination shall be without liability for
Damages to the other parties to this Agreement, and all obligations of all of
the parties under this Agreement will terminate, except that the obligations of
the parties in the last sentence of Section 5.1(b), this Section 9.2 and
Article 12 (except for those in Section 12.5) will survive; provided, however,
that, if this Agreement is terminated pursuant to Section 9.1(a) or 9.1(b) and
the breach resulted from the willful and deliberate failure of any party to
fulfill a condition to the performance of the other party, or the willful and
deliberate failure to perform a covenant of this Agreement, or the willful and
deliberate breach of a representation or warranty contained in this Agreement,
then the terminating party's (and non-terminating party's) right to pursue legal
remedies will survive such termination unimpaired.

        (b)   Target and Buyer acknowledge that the agreements contained in
Section 9.2(a) are an integral part of the transactions contemplated by this
Agreement, and that, without these agreements, Target and Buyer would not enter
into this Agreement; accordingly, if any party initiates litigation to recover
Damages from the other pursuant to the proviso of Section 9.2(a), then the
prevailing party shall be entitled to its costs and expenses (including
reasonable attorneys' fees) in connection with such suit, together with interest
from the date of termination of this Agreement on the amounts owed at the
"prime" rate of interest as published from time to time by The Wall Street
Journal in its "Money Rates" section of its Western Edition newspaper in effect
from time to time during such period plus two percent.

10.   ADDITIONAL COVENANTS

        10.1.    Assistance in Proceedings    

        Target Representative will reasonably cooperate with Buyer and its
counsel in the contest or defense of, and make available its personnel and
provide any testimony and access to its books and Records in connection with,
any Proceeding against Buyer after the Closing Date involving or relating to
(a) any Contemplated Transaction or (b) any action, activity, circumstance,
condition, conduct, event, fact, failure to act, incident, occurrence, plan,
practice, situation, status or transaction on or before the Closing Date
involving Target or its business.

        10.2.    Retention of and Access to Records    

        After the Closing Date, Buyer shall retain for a period consistent with
Buyer's record-retention policies and practices (but no less than seven
(7) years) those Records of Target delivered to Buyer. Buyer also shall provide
the Target Representative and its Representatives reasonable access thereto,
during normal business hours and on at least ten (10) days' prior written
notice, to enable them to prepare financial statements or tax returns or deal
with tax audits.

        10.3.    Final Tax Return; Audits    

        Target Representative shall have the sole right to prepare and file all
final information and tax returns for Target and Desert for periods ending on
the Closing Date, and in connection therewith, Buyer shall make available to
Target Representative and its Representatives all financial and other
information and records necessary to permit Tax Representative to prepare and
file such returns. In the event any Governmental Body initiates an audit of any
taxable period of Target (or any portion thereof) ending on or before the
Closing Date, Target Representative shall have the sole authority to handle such
audit on behalf of Target and Surviving LLC, except to the extent that such
audit involves any tax liability or tax adjustments for periods after the
Closing Date, in which case Target

45

--------------------------------------------------------------------------------




Representative and Buyer shall cooperate with each other in good faith to
resolve any such overlapping audit.

        10.4.    Further Assurances    

        Subject to the provisos in Sections 5.1 and 6.1, the parties and Target
Representative shall cooperate reasonably with each other and their respective
Representatives in connection with any steps required to be taken as part of
their respective obligations under this Agreement, and shall (a) furnish upon
request to each other such further information; (b) execute and deliver to each
other such other documents; and (c) do such other acts and things, all as the
other party may reasonably request for the purpose of carrying out the intent of
this Agreement and the Contemplated Transactions.

11.   INDEMNIFICATION; REMEDIES

        11.1.    Survival and Materiality    

        (a)   All representations, warranties, covenants and obligations in this
Agreement, the Disclosure Schedule, the supplements to the Disclosure Schedule,
the certificates delivered pursuant to Section 2.2 and any other certificate or
document delivered pursuant to this Agreement shall survive the Closing and the
consummation of the Contemplated Transactions, subject to Section 11.6.

          (i)  Notwithstanding the foregoing, in the event that there is or are
any breach or breaches of the representations and warranties of Target that
become known to Buyer prior to Closing based upon supplements to the Disclosure
Schedules or through Buyer's exercise of its rights under Section 5.1 ("Known
Breaches") and (A) the Damages related to such Known Breaches are less than or
equal to $167,786, then Buyer may elect to proceed to Closing and the amount by
which the Damages related to such Known Breaches are less than or equal to
$167,786 shall be applied against the Basket, or (B) if the Damages related to
such Known Breaches exceed $167,786 and Buyer elects to proceed to Closing, then
(x) Buyer shall have waived any claim for indemnification based upon the Known
Breaches to the extent that the Damages therefor exceed $167,786 and (y) such
claims and Damages up to $167,786 shall be satisfied in full by application
against the Basket so that the amount remaining in the Basket is $0. Notices of
any such claims by Buyer and disputes over the alleged amount of Damages shall
be handled as provided in the following paragraph.

         (ii)  Prior to Closing, Buyer shall deliver to Target a notice setting
forth the Known Breaches, together with such supplemental information as shall
be reasonably necessary or appropriate to enable Target to determine the
accuracy thereof ("Breach Notice"). The Breach Notice shall be based upon the
most current and reliable information reasonably available to Buyer at the time
of its delivery. Within 2 Business Days after receipt of the Breach Notice,
Target shall notify the Buyer in writing whether Target disapproves of the
Breach Notice. If Target disputes the Breach Notice, or fails to notify Buyer of
its disapproval in the manner and within the time specified above, then the
Breach Notice shall be as delivered to Target. If Target disapproves a Breach
Notice, then Target and Buyer shall use their Reasonable Best Efforts for a
period of 5 Business Days to agree to the Breach Notice, and the Breach Notice
shall be amended accordingly. If Target and Buyer cannot agree upon the Breach
Notice, then the accounting firm of PricewaterhouseCoopers, or its successor, is
designated to act as sole arbitrator and to decide all points of disagreement
with respect to the Breach Notice, such decision to be binding on both parties.
If such firm is unwilling or unable to serve in such capacity, Target and Buyer
shall use Reasonable Best Efforts to designate and retain another mutually
acceptable nationally-recognized accounting firm not retained for general audit
purposes by either of them as the sole arbitrator under this

46

--------------------------------------------------------------------------------






Section 11.1(a)(ii). The costs and expenses of the arbitrator, whether the firm
designated above, or otherwise designated, shall be shared equally by Target and
Buyer.

        (b)   For purposes of determining whether there has been any such
misrepresentation or breach of warranty pursuant to this Article 11 and for
purposes of calculating the amount of Damages arising therefrom, the
representations and warranties of Target and Buyer shall be deemed not to be
qualified by any concept of "material", "Material Adverse Effect" or similar
qualification.

        11.2.    Indemnification and Reimbursement By Target and
Subsidiaries    

        Target shall indemnify and hold harmless Buyer and Surviving LLC, and
its Representatives and Affiliates (collectively, the "Buyer Indemnified
Persons"), and will reimburse the Buyer Indemnified Persons for any loss,
liability, claim, damage, expense (including costs of investigation and defense
and reasonable attorneys' fees and expenses) or diminution of value, whether or
not involving a Third-Party Claim (but excluding any Damages not involving a
Third Party Claim based on lost profits, consequential or punitive
damages)(collectively, "Damages"), arising from or in connection with:

        (a)   any breach of any representation or warranty made by Target in
(i) Article 3 of this Agreement (without giving effect to any supplement to the
Disclosure Schedule), (ii) the Disclosure Schedule, (iii) the supplements to the
Disclosure Schedule, (iv) the certificates delivered pursuant to Section 2.2 or
(v) any transfer instrument;

        (b)   any breach of any covenant or obligation of Target in (i) this
Agreement, (ii) the certificates delivered pursuant to Section 2.2, or (iii) any
transfer instrument;

        (c)   any claim by any Person for brokerage or finder's fees or
commissions or similar payments based upon any agreement or understanding made,
or alleged to have been made, by any Person with Target (or any Person acting on
its behalf) in connection with any of the Contemplated Transactions;

        (d)   any Liability that arises after the Effective Time but that arises
out of or relates to any breach that occurred prior to the Effective Time;

        (e)   any Liability for Taxes, including (A) any Taxes arising as a
result of Target's operation of its business or ownership of the Assets prior to
the Effective Time, (B) any Taxes that will arise as a result of the Merger
pursuant to this Agreement, or (C) any deferred Taxes of any nature;

        (f)    (i) any Liability under the Employee Plans or (ii) relating to
payroll, vacation, sick leave, workers' compensation, unemployment benefits,
pension benefits, employee stock option or profit-sharing plans, health care
plans or benefits, COBRA, or any other employee plans or benefits of any kind
for Target's or Deserts' employees or former employees or both arising out of or
relating to any facts, circumstances or conditions existing, initiated or
occurring on or prior to the Effective Time;

        (g)   any Liability under any employment, severance, retention or
termination agreement with any employee of Target or Desert or any of their
Affiliates that arises out of or relates to the Contemplated Transactions or
from any facts, circumstances, or conditions existing, initiated or occurring on
or prior to the Effective Time;

        (h)   any Liability arising out of or relating to any employee grievance
from any facts, circumstances or conditions existing, initiated or occurring on
or prior to the Effective Time, whether or not the affected employees are
retained or hired by Surviving LLC or Buyer;

        (i)    any Liability of Target or Desert to their members or any of
their Affiliates that arises out of or relates to the Contemplated Transactions
or from any facts, circumstances or conditions existing, initiated or occurring
on or prior to the Effective Time;

47

--------------------------------------------------------------------------------






        (j)    any Liability to indemnify, reimburse or advance amounts to any
manager, officer, director, employee or agent of Target or Desert that arises
out of or relates to the Contemplated Transactions or from any facts,
circumstances or conditions existing, initiated or occurring on or prior to the
Effective Time;

        (k)   any Liability arising out of any Proceeding relating to Target or
Desert pending as of the Effective Time;

        (l)    any Liability arising out of any Proceeding commenced after the
Effective Time and arising out of or relating to any facts, circumstances or
conditions existing, initiated or occurring on or prior to the Effective Time;

        (m)  any Liability arising out of or resulting from Target's or Desert's
compliance or noncompliance with any Legal Requirement or Order of any
Governmental Body that arises out of or relates to the Contemplated Transactions
or from any facts, circumstances or conditions existing, initiated or occurring
on or prior to the Effective Time;

        (n)   any Liability relating or arising from facts, circumstances, or
conditions existing, initiated or occurring prior to the Effective Time, which
has or will result in Liability to Surviving LLC, Buyer or Target or Desert
under Environmental Law; and

        (o)   any Liability arising out of the ownership or operation of the
business of the Target or Desert prior to the Effective Time.

        Notwithstanding anything to the contrary in this Section 11.2, in no
event shall Target have any liability or responsibility to indemnify any Buyer
Indemnified Person, nor shall any Buyer Indemnified person have or assert any
claim against Target, Target Representative or the Holdback Escrow Amount on
account of or with respect to any of the following Liabilities: Released Claims;
all Liabilities under any Target Lease or Target Contract that arise after the
Effective Time and relate to facts, circumstances or conditions existing,
initiated or occurring after the Effective Time; all Liabilities arising after
the Effective Time for Target's obligations under Permitted Encumbrances; Gift
Certificate Obligations; and current liabilities of Target as of the Closing
Date that are set forth on the Closing Statement of Net Assets except to the
extent that any such current liability is a breach of a representation or
warranty of Target hereunder.

        11.3.    Indemnification and Reimbursement by Buyer    

        Buyer will indemnify and hold harmless Target and its respective
Representatives and Affiliates (collectively "Target Indemnified Persons"), and
will reimburse Target Indemnified Persons for any Damages arising from or in
connection with:

        (a)   any breach of any representation or warranty made by Buyer in
Article 4 of this Agreement or in any transfer instrument;

        (b)   any breach of any covenant or obligation of Buyer in this
Agreement or in any transfer instrument; or

        (c)   any claim by any Person for brokerage or finder's fees or
commissions or similar payments based upon any agreement or understanding made,
or alleged to have been made, by such Person with Buyer (or any Person acting on
Buyer's behalf) in connection with any of the Contemplated Transactions.

        11.4.    Limitations on Amount—Target and Desert    

        Target shall have no liability (for indemnification or otherwise) with
respect to claims under Section 11.2(a) or 11.2(b) until the total of all
Damages with respect to such matters exceeds $167,786 and then only for the
amount by which such Damages exceed $167,786 (such amount being the

48

--------------------------------------------------------------------------------




"Basket"). However, subject to the provisions of the last paragraph of
Section 11.2, the limitations of this Section 11.4 will not apply to (i) claims
under Section 11.2(c) through (o), (ii) to matters arising in respect of
Sections 2.3, 3.2, 3.6(h), 3.10, 3.24 or 12.1, (iii) a breach of this Article 11
or (iv) Target's fraud. In no event shall Target's aggregate liability for
claims under Sections 11.2(a) and 11.2(b) exceed the Holdback Escrow Amount.

        11.5.    Limitations on Amount—Buyer    

        Buyer will have no liability (for indemnification or otherwise) with
respect to claims brought by Target under Sections 11.3(a) and 11.3(b) until the
total of all Damages with respect to such matters exceeds $167,786 and then only
for the amount by which such Damages exceed $167,786. However, this Section 11.5
will not apply to (i) claims under Section 11.3(c) (ii) matters arising in
respect of Section 2.3, the last sentence of Section 5.1(b), Sections 4.2, 4.3
or 12.1, (iii) a breach of this Article 11 or (iv) Buyer's fraud. In no event
shall Buyer's aggregate liability for claims to Target under Sections 11.3(a)
and 11.3(b) exceed the Holdback Escrow Amount.

        11.6.    Time Limitations    

        (a)   If the Closing occurs, Target will have liability (for
indemnification or otherwise) with respect to Section 11.2(a) or Section 11.2(b)
only if on or before the one year anniversary of the Closing Date, Buyer
notifies Target of a claim specifying the factual basis of the claim in
reasonable detail to the extent then known by Buyer. However, the limitation of
the preceding sentence of this Section 11.6(a) will not apply to Target's fraud.

        (b)   If the Closing occurs, Buyer will have liability (for
indemnification or otherwise) with respect to Section 11.3(a) or Section 11.3(b)
only if on or before the one year anniversary of the Closing Date, Target
notifies Buyer of a claim specifying the factual basis of the claim in
reasonable detail to the extent then known by Target. However, the limitation of
the preceding sentence of this Section 11.6(b) will not apply to Buyer's fraud.

        11.7.    Remedy    

        Subject to Section 9.2(a), the provisions of this Article 11 shall
provide the sole and exclusive recourse and remedy of Buyer with respect to any
claims made or with respect to which indemnification may be sought under
Section 11.2(a) through 11.2(o). Subject to Section 9.2(a), the provisions of
this Article 11 shall provide the sole and exclusive recourse and remedy of
Target with respect to any claims made or with respect to which indemnification
may be sought under Sections 11.3(a) through 11.3(c).

        11.8.    Third-Party Claims    

        (a)   Promptly after receipt by a Person entitled to indemnity under
Section 11.2 or 11.3 (an "Indemnified Person") of notice of the assertion of a
Third-Party Claim against it, such Indemnified Person shall give notice (a
"Claim Notice") to the Person obligated to indemnify under such Section (an
"Indemnifying Person") of the assertion of such Third-Party Claim, provided that
the failure to notify the Indemnifying Person will not relieve the Indemnifying
Person of any liability that it may have to any Indemnified Person, except to
the extent that the Indemnifying Person demonstrates that the defense of such
Third-Party Claim is prejudiced by the Indemnified Person's failure to give such
notice.

        (b)   The Indemnifying Person shall have ten (10) days after receipt of
the Claim Notice to notify the Indemnified Person (i) whether or not the
Indemnifying Person disputes its liability to the Indemnified Person with
respect to such claim, and (ii) notwithstanding such dispute, whether or not the
Indemnifying Person desires to defend the Indemnified Person against such claim.

49

--------------------------------------------------------------------------------






        (c)   If the Indemnifying Person does not elect to assume the defense of
such claim, the Indemnified Person may engage counsel of its choosing and
proceed to defend the claim and reserve its right to recover its Damages from
the Indemnifying Person if the latter wrongfully refused to defend such claim.
Any action by Indemnified Person against Indemnifying Person for wrongful
refusal to defend shall be brought within the applicable period of limitations
under applicable state law.

        (d)   If an Indemnified Person gives notice to the Indemnifying Person
pursuant to Article 11 of the assertion of a Third-Party Claim, the Indemnifying
Person shall be entitled to participate in the defense of such Third-Party Claim
and, if it so elects (unless (i) the Indemnifying Person is also a Person
against whom the Third-Party Claim is made and the Indemnified Person determines
in good faith that joint representation would be inappropriate, or (ii) the
Indemnifying Person fails to provide reasonable assurance to the Indemnified
Person of its financial capacity to defend such Third-Party Claim and provide
indemnification with respect to such Third-Party Claim), the Indemnifying Person
may assume the defense of such Third-Party Claim with counsel of its own
choosing that is reasonably satisfactory to the Indemnified Person. After notice
from the Indemnifying Person to the Indemnified Person of its election to assume
the defense of such Third-Party Claim, the Indemnifying Person shall not, so
long as it diligently conducts such defense, be liable to the Indemnified Person
under this Article 11 for any fees of other counsel or any other expenses with
respect to the defense of such Third-Party Claim, in each case subsequently
incurred by the Indemnified Person in connection with the defense of such
Third-Party Claim, other than reasonable costs of investigation. If the
Indemnifying Person assumes the defense of a Third-Party Claim, (A) such
assumption shall not constitute an admission by the Indemnifying Person that the
claims made in that Third-Party Claim are within the scope of and subject to
indemnification, and (B) no compromise or settlement of such Third-Party Claims
may be effected by the Indemnifying Person without the Indemnified Person's
Consent unless: (I) there is no finding or admission of any violation of Legal
Requirement or any violation of the rights of any Person by the Indemnified
Person; (II) the sole relief provided is monetary damages that are paid in full
by the Indemnifying Person; and (III) the Indemnified Person shall have no
liability with respect to any compromise or settlement of such Third-Party
Claims effected without its Consent.

        (e)   Except where the Indemnifying Person (i) timely elects to defend
the Indemnified Person (in which case Section 11.8(d) shall govern), or (ii) the
Indemnifying Person disputes its liability in a timely manner, the Indemnifying
Person will be bound by any determination made in such Third-Party Claim or any
compromise or settlement effected by the Indemnified Person, subject to their
respective limits on indemnification under Sections 11.4 and 11.5.

        (f)    Notwithstanding the foregoing, if an Indemnified Person
determines in good faith that there is a reasonable probability that a
Third-Party Claim may adversely affect it or its Affiliates other than as a
result of monetary damages for which it would be entitled to indemnification
under this Agreement, the Indemnified Person may, by notice to the Indemnifying
Person, assume the exclusive right to defend, compromise or settle such
Third-Party Claim, but the Indemnifying Person will not be bound by any
determination of any Third-Party Claim so defended for the purposes of this
Agreement or any compromise or settlement effected without its consent (which
may not be unreasonably withheld).

        (g)   With respect to any Third-Party Claim subject to indemnification
under this Article 11 (i) both the Indemnified Person and the Indemnifying
Person, shall keep the other Person reasonably informed of the status of such
Third-Party Claim and any related Proceedings at all stages thereof where such
Person is not represented by its own counsel, and (ii) the parties agree (each
at its own expense) to render to each other such assistance as they may
reasonably require

50

--------------------------------------------------------------------------------






of each other and to cooperate in good faith with each other in order to ensure
the proper and adequate defense of any Third-Party Claim.

        (h)   With respect to any Third-Party Claim subject to indemnification
under this Article 11, the parties agree to cooperate in such a manner as to
preserve in full (to the extent possible) the confidentiality of all
Confidential Information and the attorney-client and work-product privileges. In
connection therewith, each party agrees that (i) it will use its Reasonable Best
Efforts, in respect of any Third-Party Claim in which it has assumed or
participated in the defense, to avoid production of Confidential Information
(consistent with applicable Legal Requirements and rules of procedure), and
(ii) all communications between any party hereto and counsel responsible for or
participating in the defense of any Third-Party Claim shall, to the extent
possible, be made so as to preserve any applicable attorney-client or
work-product privilege.

        11.9.    Other Claims    

        A claim for indemnification for any matter not involving a Third-Party
Claim may be asserted by notice to the party from whom indemnification is sought
and shall be paid promptly after such notice.

        11.10.    Released Claims    

        Buyer agrees not to assert any claims against Target or Target
Representative (whether by way of demand, suit, cross-complaint, impleader or
otherwise) and covenants not to sue Target or Target Representative for Damages
with respect to the Released Claims and, as between Buyer and Target and Target
Representative, releases Target and Target Representative from any Liability
with respect thereto.

        11.11.    Title Insurance    

        As between Buyer and Target and Target Representative, Buyer agrees that
Buyer's sole recourse respecting any Subject To Liabilities shall be against the
Title Company under the Title Policies. Notwithstanding the foregoing, to the
extent that Buyer has recourse against Persons other than Target and Target
Representative with respect to the Subject To Liabilities nothing herein shall
prevent Buyer from pursuing such remedies.

51

--------------------------------------------------------------------------------



12.   GENERAL PROVISIONS

        12.1.    Expenses    

        Except as otherwise provided in this Agreement, each party to this
Agreement will bear its respective fees and expenses incurred in connection with
the preparation, negotiation, execution and performance of this Agreement and
the Contemplated Transactions, including all fees and expense of its
Representatives. At Closing, Target shall pay (a) fees for recording of the
reconveyances, the memoranda of lease and (b) documentary transfer taxes. At
Closing, Buyer and Target shall share equally that portion of the title premiums
for the Title Policies equivalent to the basic premium that would have been
payable for standard CLTA coverage ("Target's Premium Portion"). At Closing,
Buyer shall pay (i) fees for recording of the SNDAs and NDAs; (ii) premiums for
the Title Policies in excess of the Target's Premium Portion including, without
limitation, the difference between standard coverage and extended coverage, the
additional premiums if any attributable to the issuance of the lender's
policies, and the additional premiums if any attributable to the issuance of any
endorsements to the owner's or lender's policies; and (iii) the penalty payable
in connection with election not to file preliminary change of ownership reports
in California. Buyer will pay one-half and Target will pay one-half of (A) the
fees and expenses of the Closing Escrow Holder under this Agreement; and (B) the
Holdback Escrow Agent under the Holdback Escrow Agreement; provided that the
fees payable under the Holdback Escrow Agreement shall be paid to the Holdback
Escrow Agent pursuant to the Holdback Escrow Agreement. If this Agreement is
terminated, the obligation of each party to pay its own fees and expenses will
be subject to any rights of such party arising from a breach of this Agreement
by another party.

        12.2.    Public Announcements; Confidentiality    

        (a)   Any public announcement, press release or similar publicity with
respect to this Agreement or the Contemplated Transactions will be issued, if at
all, at such time and in such manner as the parties mutually agree, subject to
any Legal Requirement applicable to Buyer or Target. Except with the prior
consent of the other parties or as permitted by this Agreement, neither Buyer,
Target nor any of their respective Representatives shall disclose to any Person
(i) the fact that any Confidential Information of Target has been disclosed to
Buyer or its Representatives, that Buyer or its Representatives have inspected
any portion of the Confidential Information of Target or (ii) any information
about the Contemplated Transactions, including the status of such discussions or
negotiations, the execution of any documents (including this Agreement) or any
of the terms of the Contemplated Transactions or the related documents
(including this Agreement). Target and Buyer will consult with each other
concerning the means by which the employees, customers, suppliers and others
having dealings with Target will be informed of the Contemplated Transactions,
and Buyer will have the right to be present for any such communication through
one of its Representatives.

        (b)   Buyer and Target acknowledge that they entered into a letter
agreement dated May 17, 2002 regarding confidentiality and non-disclosure of
certain information regarding Target and its business in connection with a
possible transaction among the parties (the "2002 Agreement"). Buyer and Target
hereby agree that the terms and provisions of the 2002 Agreement shall apply to
the Contemplated Transactions and, consequently, hereby reinstate such terms and
provisions and incorporate them herein by this reference for a term of one year
from the later of the Agreement Date or the date on which this Agreement is
terminated under Section 9.1; provided that Buyer's obligations to maintain the
confidentiality of Information (as defined in the 2002 Agreement) comprising
Assets shall terminate effective upon consummation of the Contemplated
Transactions on the Closing Date. This Section 12.2(b) shall survive the
termination of this Agreement.

52

--------------------------------------------------------------------------------






        12.3.    Notices    

        All notices, consents, waivers and other communications required or
permitted by this Agreement shall be in writing and shall be deemed given to a
party when (a) delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid); (b) sent by facsimile or
e-mail with confirmation of transmission by the transmitting equipment; or
(c) received or rejected by the addressee, if sent by certified mail, return
receipt requested, in each case to the following addresses, facsimile numbers or
e-mail addresses and marked to the attention of the person (by name or title)
designated below (or to such other address, facsimile number, e-mail address or
person as a party may designate by notice to the other parties):

        If to Target prior to the Effective Time:

Signature Theatres Investors, LLC

c/o Signature Theatres Management Company
3000 Executive Parkway, Suite 150
San Ramon, CA 94583
Attention: Philip Harris, President
Fax No: (925) 884-4901
Phone No.: (925) 884-4800

with a mandatory copy to:

Greene Radovsky Maloney & Share LLP
Four Embarcadero Center, Suite 4000
San Francisco, California 94111-4106
Attention: Donald R. Share, Esq.
Fax No.: (415) 777-4961
Phone No.: (415) 981-1400

        If to Target from and after the Effective Time:

Target Representative

Philip Harris
c/o Signature Theatres Management Company
3000 Executive Parkway, Suite 150
San Ramon, CA 94583
Attention: Philip Harris, President
Fax No: (925) 884-4901
Phone No.: (925) 884-4800

with a mandatory copy to:

Greene Radovsky Maloney & Share LLP
Four Embarcadero Center, Suite 4000
San Francisco, California 94111-4106
Attention: Donald R. Share, Esq.
Fax No.: (415) 777-4961
Phone No.: (415) 981-1400

53

--------------------------------------------------------------------------------



Merger Subsidiary

Attention: General Counsel

7132 Regal Lane
Knoxville, TN 37918
Fax no.: (865) 922-6085
Phone No.: (865) 922-1123

Hogan & Hartson L.L.P.
1200 17th Street, Suite 1500
Denver, CO 80202
Attention: Christopher J. Walsh
Fax no.: (303) 899-7333

Buyer: Regal Cinemas, Inc.
Attention: General Counsel
7132 Regal Lane
Knoxville, TN 37918
Fax no.: (865) 922-6085
Phone No.: (865) 922-1123

with a mandatory copy to:

Hogan & Hartson L.L.P.
1200 17th Street, Suite 1500
Denver, CO 80202
Attention: Christopher J. Walsh
Fax no.: (303) 899-7333
Phone No.: (303) 454-2480

        12.4.    Jurisdiction; Service of Process    

        Any Proceeding arising out of or relating to this Agreement or any
Contemplated Transaction may be brought in the federal or state courts of the
State of Delaware, and each of the parties irrevocably submits to the exclusive
jurisdiction of each such court in any such Proceeding, and waives any objection
it may now or hereafter have to venue or to convenience of forum. The parties
agree that any of them may file a copy of this paragraph with any court as
written evidence of the knowing, voluntary and bargained agreement between the
parties irrevocably to waive any objections to venue or to convenience of forum.
Process in any Proceeding referred to in the first sentence of this section may
be served on any party anywhere in the world.

        12.5.    Enforcement of Agreement    

        Target and the Target Representative acknowledge and agree that Buyer
would be irreparably damaged if any of the provisions of this Agreement are not
performed in accordance with their specific terms and that any breach of this
Agreement by Target could not be adequately compensated in all cases by monetary
damages alone. Accordingly, in addition to any other right or remedy to which
Buyer may be entitled, at law or in equity, it shall be entitled to enforce any
provision of this Agreement by a decree of specific performance and to
temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.

54

--------------------------------------------------------------------------------




        12.6.    Waiver; Remedies Cumulative    

        The rights and remedies of the parties to this Agreement are cumulative
and not alternative. Neither any failure nor any delay by any party in
exercising any right, power or privilege under this Agreement or any of the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. To the maximum
extent permitted by applicable law, (a) no claim or right arising out of this
Agreement or any of the documents referred to in this Agreement can be
discharged by one party, in whole or in part, by a waiver or renunciation of the
claim or right unless in writing signed by the other party; (b) no waiver that
may be given by a party will be applicable except in the specific instance for
which it is given; and (c) no notice to or demand on one party will be deemed to
be a waiver of any obligation of that party or of the right of the party giving
such notice or demand to take further action without notice or demand as
provided in this Agreement or the documents referred to in this Agreement.

        12.7.    Entire Agreement and Modification    

        This Agreement supersedes all prior agreements, whether written or oral,
between the parties with respect to its subject matter and constitutes (along
with the Disclosure Schedule, Exhibits and other documents delivered pursuant to
this Agreement) a complete and exclusive statement of the terms of the agreement
between the parties with respect to its subject matter. This Agreement may not
be amended, supplemented, or otherwise modified except by a written agreement
executed by the party to be charged with the amendment. Notwithstanding anything
contrary in this Agreement, all Related Party Contracts between an Affiliate of
Target and Buyer and/or an Affiliate of Buyer shall be governed by the terms of
the Related Party Contract as between those parties.

        12.8.    Disclosure Schedule    

        (a)   The information in the Disclosure Schedule constitutes
(i) exceptions to particular representations, warranties, covenants and
obligations of Target as set forth in this Agreement or (ii) descriptions or
lists of assets and liabilities and other items referred to in this Agreement.
If there is any inconsistency between the statements in this Agreement and those
in the Disclosure Schedule (other than an exception expressly set forth as such
in the Disclosure Schedule with respect to a specifically identified
representation or warranty), the statements in this Agreement will control.

        (b)   The statements in the Disclosure Schedule, and those in any
supplement thereto, relate only to the provisions in the Section of this
Agreement to which they expressly relate and not to any other provision in this
Agreement.

        12.9.    Assignments, Successors and No Third-Party Rights    

        No party may assign any of its rights or delegate any of its obligations
under this Agreement without the prior written consent of the other parties,
except that either or both of Buyer and Merger Subsidiary may assign any of its
rights and delegate any of its obligations under this Agreement to any of its
subsidiaries; provided that Regal Cinemas, Inc. shall remain jointly and
severally liable with such assignee for the payment of the Merger Consideration
hereunder and for the payment and performance of all of its indemnity
obligations under Article 11 hereof. Subject to the preceding sentence, this
Agreement will apply to, be binding in all respects upon and inure to the
benefit of the successors and permitted assigns of the parties. Nothing
expressed or referred to in this Agreement will be construed to give any Person
other than the parties to this Agreement any legal or equitable right, remedy or
claim under or with respect to this Agreement or any provision of this
Agreement, except such rights as shall inure to a successor or permitted
assignee pursuant to this Section 12.9 and to the

55

--------------------------------------------------------------------------------




Affiliate Guarantors pursuant to Section 5.11 in which respect such Affiliate
Guarantors are intended third-party beneficiaries of the agreements set forth in
Section 5.11.

        12.10.    Target Representative    

        As of the Effective Time, Target hereby irrevocably appoints Philip
Harris III as its true and lawful attorney-in-fact and agent on behalf of and in
the name of Target for the purposes of this Agreement, the Escrow Agreement and
any other agreements executed by Target in connection with the Closing (the
"Target Representative"). From and after the Effective Time, the Target
Representative shall receive written notices for the Target under this
Agreement, the Escrow Agreement and any other agreements executed by Target in
connection with the Closing (collectively, "Target Documents") and shall have
full power and authority to represent all Persons who as of the Closing Date
hold equity interests in Target ("Affected Persons"), with respect to all
matters arising under the Target Documents, and all action taken by the Target
Representative hereunder, pursuant to authority granted herein, shall be binding
upon Target and the Affected Persons. Without limiting the generality of the
foregoing, with respect to all matters under this Agreement, the Target
Representative shall have full power and authority, on behalf of Target and the
Affected Persons, to interpret all the terms and provisions of the Target
Documents, to negotiate and compromise any dispute which may arise under the
Target Documents, to sign any releases or other documents with respect to any
such dispute, to authorize payments to be made with respect thereto, and to
retain such counsel and consultants as appropriate and necessary to carry out
its duties. The Target Representative, or any successor hereafter appointed, may
resign and shall be discharged of his duties hereunder upon the appointment of a
successor Target Representative as hereinafter provided. In case of such
resignation, or in the event of the death or inability to act of the Target
Representative, a successor shall be named by the prior Target Representative or
by the holders of a majority of the interests of the Affected Persons (as
determined immediately prior to the Closing). Each such successor Target
Representative shall, after agreeing to become a party hereto by signing a
counterpart signature page as the Target Representative, have all the power,
authority, rights, and privileges hereby conferred upon an original Target
Representative, and the term "Target Representative," as used herein, shall be
deemed to include each such successor Target Representative. The
power-of-attorney granted in this Section 12.10 is coupled with an interest and
is irrevocable. The other Parties hereto shall be entitled to rely exclusively
upon any communication given or other action taken by the Target Representative
pursuant to this Agreement, and shall not be liable for any action taken or not
taken in reliance on a communication or other instruction from the Target
Representative.

        12.11.    Severability    

        If any provision of this Agreement is held invalid or unenforceable by
any court of competent jurisdiction, the other provisions of this Agreement will
remain in full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

        12.12.    Construction    

        The headings of Articles and Sections in this Agreement are provided for
convenience only and will not affect its construction or interpretation. All
references to "Articles," "Sections" and "Schedules" refer to the corresponding
Articles, Sections and Schedules of this Agreement and the Disclosure Schedule.

        12.13.    Governing Law    

        This Agreement will be governed by and construed under the laws of the
State of Delaware without regard to conflicts-of-laws principles that would
require the application of any other law.

56

--------------------------------------------------------------------------------




        12.14.    Execution of Agreement    

        This Agreement may be executed in one or more counterparts, each of
which will be deemed to be an original copy of this Agreement and all of which,
when taken together, will be deemed to constitute one and the same agreement.
The exchange of copies of this Agreement and of signature pages by facsimile
transmission shall constitute effective execution and delivery of this Agreement
as to the parties and may be used in lieu of the original Agreement for all
purposes. Signatures of the parties transmitted by facsimile shall be deemed to
be their original signatures for all purposes.

57

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.


 
 
Buyer:
 
 
REGAL CINEMAS, INC.
 
 
By:
 
/s/  MICHAEL L. CAMPBELL      

--------------------------------------------------------------------------------

        Name:   Michael L. Campbell

--------------------------------------------------------------------------------

        Title:   Chief Executive Officer

--------------------------------------------------------------------------------


 
 
Merger Subsidiary:
 
 
RCI/RMS, LLC
 
 
By:
 
/s/  MICHAEL L. CAMPBELL      

--------------------------------------------------------------------------------

        Name:   Michael L. Campbell

--------------------------------------------------------------------------------

        Title:   President

--------------------------------------------------------------------------------


 
 
Target:
 
 
SIGNATURE THEATRE INVESTORS, LLC
 
 
By:
 
/s/  PHILIP HARRIS      

--------------------------------------------------------------------------------

        Name:   Philip Harris

--------------------------------------------------------------------------------

        Title:   President

--------------------------------------------------------------------------------


 
 
TARGET REPRESENTATIVE
 
 
By:
 
/s/  PHILIP HARRIS      

--------------------------------------------------------------------------------

Philip Harris III

--------------------------------------------------------------------------------



        TO: Regal Cinemas, Inc., as Buyer,                        , LLC, as
Merger Subsidiary, and Signature Theatre Investors, LLC, as Target

        The undersigned hereby acknowledges receipt of a fully executed copy of
the Merger Agreement dated as of April    , 2004 (the "Merger Agreement") by and
among Buyer, Merger Subsidiary and Target. The undersigned agrees to serve as
Closing Escrow Holder pursuant to the terms of the Merger Agreement.


Dated: May 19, 2004
 
FIRST AMERICAN TITLE INSURANCE COMPANY
 
 
By:
 
/s/  MIRIAM BROWN      

--------------------------------------------------------------------------------

    Name:   Miriam Brown

--------------------------------------------------------------------------------

    Its:   Senior Escrow Officer

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



        Each of the undersigned, being the direct or indirect owner of all of
the outstanding capital stock of the Buyer, hereby jointly and severally
guaranty, for the benefit of the applicable Affiliate Guarantors, the payment
and performance of Buyer of its indemnity obligations under Section 5.11 of the
Agreement.


 
 
REGAL ENTERTAINMENT GROUP
 
 
By:
 
/s/  MICHAEL L. CAMPBELL      

--------------------------------------------------------------------------------

    Name:   Michael L. Campbell

--------------------------------------------------------------------------------

    Title:   Chairman, Chief Executive Officer

--------------------------------------------------------------------------------


 
 
REGAL ENTERTAINMENT HOLDINGS, INC.
 
 
By:
 
/s/  R. E. HARDY      

--------------------------------------------------------------------------------

    Name:   R. E. Hardy

--------------------------------------------------------------------------------

    Title:   Executive Vice President, Secretary

--------------------------------------------------------------------------------


 
 
REGAL CINEMAS CORPORATION
 
 
By:
 
/s/  MICHAEL L. CAMPBELL      

--------------------------------------------------------------------------------

    Name:   Michael L. Campbell

--------------------------------------------------------------------------------

    Title:   Chief Executive Officer

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





QuickLinks


MERGER AGREEMENT
TABLE OF CONTENTS
LIST OF EXHIBITS
